Exhibit 10.1

Execution Version

BACKSTOP PURCHASE AGREEMENT

AMONG

ULTRA PETROLEUM CORP.,

UP ENERGY CORPORATION,

EACH OF ITS DIRECT AND INDIRECT SUBSIDIARIES

AND

THE BACKSTOP PARTIES HERETO

Dated as of July 27, 2020



--------------------------------------------------------------------------------

Executive Version

TABLE OF CONTENTS

 

         Page  

1.

 

Rights Offering and Backstop Commitments

     2  

1.1

 

The Rights Offering

     2  

1.2

 

Backstop Commitments

     3  

1.3

 

Put Option Premium

     5  

1.4

 

Exit Term Loans

     7  

2.

 

Closing; Certain Expenses and Payments

     8  

2.1

 

Closing

     8  

2.2

 

Backstop Expenses

     9  

2.3

 

Withholding

     10  

3.

 

Representations and Warranties of the Debtors

     10  

3.1

 

Organization of the Debtors

     10  

3.2

 

Organization and Capitalization of the Subsidiaries

     10  

3.3

 

Authority; No Conflict

     11  

3.4

 

Proceedings

     12  

3.5

 

Brokers or Finders

     13  

3.6

 

Exemption from Registration

     13  

3.7

 

Issuance

     13  

3.8

 

No Violation or Default

     13  

3.9

 

Intellectual Property

     13  

3.10

 

Licenses and Permits

     15  

3.11

 

Compliance With Environmental Laws

     15  

3.12

 

Compliance With ERISA

     16  

3.13

 

Compliance with Anti-Corruption, Money Laundering and Import Laws; Export
Controls and Economic Sanctions

     18  

3.14

 

Absence of Certain Changes or Events

     19  

3.15

 

Material Contracts

     19  

3.16

 

Financial Statements; No Undisclosed Liabilities

     20  

3.17

 

Properties, Titles, etc.

     20  

3.18

 

Tax Matters

     21  

3.19

 

Labor and Employment Compliance

     22  

3.20

 

Related Party Transactions

     23  

3.21

 

Insurance

     23  

3.22

 

SEC Reports and Bankruptcy Documents

     24  

3.23

 

Internal Control Over Financial Reporting

     24  

3.24

 

Disclosure Controls and Procedures

     24  

3.25

 

Investment Company Act

     24  

3.26

 

Oil and Gas Matters

     25  

3.27

 

Holding Company Status

     26  

4.

 

Representations and Warranties of the Backstop Parties

     26  

 

-i-



--------------------------------------------------------------------------------

4.1

 

Organization of Such Backstop Party

     26  

4.2

 

Authority; No Conflict

     26  

4.3

 

Backstop Securities Not Registered

     27  

4.4

 

Acquisition for Own Account

     27  

4.5

 

Accredited Investor; Sophistication; Investigation

     28  

4.6

 

Informed Investment Decision

     28  

4.7

 

Claims

     28  

4.8

 

Brokers or Finders

     28  

4.9

 

Proceedings

     28  

4.10

 

Sufficiency of Funds

     28  

5.

 

Covenants of the Debtors

     29  

5.1

 

Approval of this Agreement

     29  

5.2

 

Exit RBL Facility

     30  

5.3

 

Conditions Precedent

     30  

5.4

 

Notification

     30  

5.5

 

Use of Proceeds

     30  

5.6

 

HSR Act and Foreign Competition Filings

     30  

5.7

 

Milestones

     31  

5.8

 

RSA Covenants

     31  

6.

 

Covenants of the Backstop Parties

     31  

6.1

 

Conditions Precedent

     31  

6.2

 

HSR Act and Foreign Competition Filings

     32  

7.

 

Conditions to Closing

     32  

7.1

 

Conditions Precedent to Obligations of the Backstop Parties

     32  

7.2

 

Conditions Precedent to Obligations of the Debtors

     37  

8.

 

Termination

     38  

9.

 

Indemnification

     41  

10.

 

Survival

     43  

11.

 

Amendments and Waivers

     43  

12.

 

Notices, etc

     44  

13.

 

Miscellaneous

     45  

13.1

 

Assignments

     45  

13.2

 

Severability

     46  

13.3

 

Entire Agreement

     47  

13.4

 

Counterparts

     47  

13.5

 

Governing Law

     47  

13.6

 

Submission to Jurisdiction

     47  

13.7

 

Waiver of Trial by Jury; Waiver of Certain Damages

     47  

13.8

 

Further Assurances

     48  

 

-ii-



--------------------------------------------------------------------------------

13.9

 

Specific Performance

     48  

13.10

 

Headings

     48  

13.11

 

Interpretation; Rules of Construction

     48  

13.12

 

Several, Not Joint, Obligations

     48  

13.13

 

Disclosure

     49  

13.14

 

No Recourse Party

     49  

13.15

 

Settlement Discussions

     49  

13.16

 

No Third Party Beneficiaries

     49  

13.17

 

Arm’s Length

     49  

14.

 

Definitions

     50  

14.1

 

Definitions in the Plan and RSA

     50  

14.2

 

Certain Defined Terms

     50  

 

Exhibits   

A

   B    Schedules    1    2    3    Annex    A   

 

-iii-



--------------------------------------------------------------------------------

THIS BACKSTOP PURCHASE AGREEMENT (as amended, supplemented, amended and restated
or otherwise modified from time to time, together with any schedules, exhibits
and annexes hereto, this “Agreement”) is entered into as of July 27, 2020 (the
“Execution Date”), by and among (a) Ultra Petroleum Corp., a company
incorporated under the laws of the Territory of Yukon, Canada (including as a
debtor-in-possession in the Chapter 11 Cases (as defined below) and as a
reorganized debtor, as applicable, “UP Holdings”), (b) UP Energy Corporation, a
Delaware corporation (including as a debtor-in-possession in the Chapter 11
Cases and as a reorganized debtor, as applicable, “UP Energy” and, together with
UP Holdings, the “Company”), (c) each of the direct and indirect Subsidiaries
(as defined below) of UP Energy listed on the signature pages hereto under the
title “Debtors” (such Subsidiaries, including each as a debtor-in-possession in
the Chapter 11 Cases and as a reorganized debtor, as applicable, together with
the Company, each, a “Debtor” and, collectively, the “Debtors”), and (d) each of
the undersigned entities and/or their investment advisors, managers, managed
funds or accounts, intermediaries or nominees set forth on Schedule 1 hereto
(each, a “Backstop Party” and, collectively, the “Backstop Parties”).
Capitalized terms used in this Agreement are defined in Section 14 hereof.

RECITALS

WHEREAS, the Debtors, the Backstop Parties and certain other Persons have
entered into a Restructuring Support Agreement, dated as of May 14, 2020 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, together with any schedules, exhibits and annexes thereto, the “RSA”),
which provides for the restructuring of the Debtors’ capital structure and
financial obligations pursuant to a plan of reorganization in the form attached
as Exhibit B to the RSA (as it may be amended, supplemented or otherwise
modified from time to time, together with the Plan Supplement, the “Plan”);

WHEREAS, on May 14, 2020 (the “Petition Date”), following the execution and
delivery of the RSA by the parties thereto, the Debtors commenced voluntary
reorganization cases (the “Chapter 11 Cases”) under chapter 11 of title 11 of
the United States Code, 11 U.S.C. §§ 101 – 1532 (as amended, the “Bankruptcy
Code”), in the United States Bankruptcy Court for the Southern District of
Texas, Houston Division (the “Bankruptcy Court”);

WHEREAS, pursuant to (and subject to the terms and conditions set forth in) the
Plan, the Debtors are conducting a rights offering, on the terms set forth in
the Plan, the Rights Offering Procedures and this Agreement (the “Rights
Offering”), by distributing Subscription Rights to each Rights Offering
Participant to purchase shares of New Common Stock on the Effective Date, which
shall consist of (a) shares of New Common Stock offered pro rata (based on the
respective Pro Rata Shares of each of the Rights Offering Participants) to all
Rights Offering Participants (the “Base Rights Offering Securities”) at an
aggregate purchase price of up to $42.5 million (the “Base Rights Offering
Amount”), and (b) shares of New Common Stock offered pro rata (based on the
respective Priority Backstop Commitment Percentages of each of the Priority
Backstop Parties) to all Priority Backstop Parties (the “Priority Rights
Offering Securities” and, together with the Base Rights Offering Securities, the
“Rights Offering Securities”) at an aggregate purchase price of up to
$42.5 million (the “Priority Rights Offering Amount” and, together with the Base
Rights Offering Amount, the “Rights Offering Amount”);

 

-1-



--------------------------------------------------------------------------------

WHEREAS, the final Rights Offering Amount shall be reasonably determined by the
Debtors and must be reasonably acceptable to the Requisite Backstop Parties (but
shall in no event be less than the amount set forth in the definition of “Rights
Offering Amount” set forth in the Plan) and if the final Rights Offering Amount
is less than $85.0 million, then the Base Rights Offering Amount and the
Priority Rights Offering Amount shall each be reduced by fifty percent (50.0%)
of the difference between $85.0 million and such final Rights Offering Amount;
and

WHEREAS, in order to facilitate the Rights Offering, pursuant to this Agreement,
and subject to the terms, conditions and limitations set forth herein, and in
reliance on the representations and warranties set forth herein, (i) each of the
Backstop Parties, severally and not jointly, has agreed to provide the Debtors
with the right to require such Backstop Party to purchase, and upon exercise of
such right by the Debtors, each Backstop Party has agreed to purchase from UP
Energy, on the Effective Date, such Backstop Party’s Backstop Commitment
Percentage of the Base Rights Offering Securities that have not been subscribed
for by the Rights Offering Participants by the Subscription Expiration Deadline
(including the Unallocated Securities) (the “Unsubscribed Securities”), and
(ii) each of the Priority Backstop Parties, severally and not jointly, has
agreed to provide the Debtors with the right to require such Priority Backstop
Party to purchase, and upon exercise of such right by the Debtors, each Priority
Backstop Party has agreed to purchase from UP Energy, on the Effective Date,
such Priority Backstop Party’s Priority Backstop Commitment Percentage of all
Priority Rights Offering Securities;

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties and covenants set forth herein, and other good and valuable
consideration, the Debtors and the Backstop Parties hereby agree as follows:

1. Rights Offering and Backstop Commitments.

1.1 The Rights Offering.

(a) The Debtors shall conduct and consummate the Rights Offering on the terms,
subject to the conditions and in accordance with Rights Offering Procedures set
forth in Exhibit A hereto (as such procedures may be amended or supplemented
from time to time with the prior written consent of the Requisite Backstop
Parties, such consent not to be unreasonably withheld, delayed or conditioned,
the “Rights Offering Procedures”) and otherwise on the applicable terms and
conditions set forth in this Agreement, and consistent with the Plan and the
RSA. The Debtors and the Priority Backstop Parties shall cooperate and work in
good faith in determining the final Rights Offering Amount and the Debtors shall
provide the Priority Backstop Parties with all materials and information
reasonably requested by any of the Priority Backstop Parties or counsel to the
Backstop Parties identified in Section 12(a) hereof in connection with such
determination, including the aggregate Exit RBL Lender Cash Election Amount for
all Allowed First Lien RBL Claims and any investments or expenditures that are
proposed to be financed or funded (in whole or in part) with the proceeds from
the Rights Offering and the sale of Backstop Securities pursuant to this
Agreement.

(b) The Company will use commercially reasonable efforts to cause the Rights
Offering Subscription Agent to deliver, on behalf of the Company, to each of the

 

-2-



--------------------------------------------------------------------------------

Backstop Parties, by e-mail, a funding notice (the “Backstop Funding Notice”)
that sets forth (i) if there are Unsubscribed Securities, a true and accurate
calculation of the aggregate Per Share Purchase Price therefor, or (ii) if there
are no Unsubscribed Securities, the fact that there are no Unsubscribed
Securities (it being understood that the Backstop Base Commitments shall
terminate at the Closing). The Company will use commercially reasonable efforts
to cause the Rights Offering Subscription Agent to deliver the Backstop Funding
Notice to each of the Backstop Parties promptly after the later of (A) the date
on which the final Rights Offering Amount has been determined and (B) the
funding deadline for Rights Offering Participants who are not Backstop Parties
as set forth in the Rights Offering Procedures, but in no event shall such
delivery be made more than five (5) Business Days after such later date.

1.2 Backstop Commitments.

(a) On the terms, subject to the conditions (including the entry of the
Confirmation Order by the Bankruptcy Court and the Confirmation Order becoming a
Final Order) and limitations, and in reliance on the representations and
warranties set forth in this Agreement, each of the Backstop Parties hereby,
severally and not jointly, grants the Debtors the right to require such Backstop
Party, and upon exercise of such right by the Debtors, each Backstop Party
agrees, to purchase from UP Energy, on the Effective Date, at the aggregate Per
Share Purchase Price therefor, its Backstop Commitment Percentage of all
Unsubscribed Securities. The Backstop Base Commitments of the Backstop Parties
are several, not joint, obligations of the Backstop Parties, such that no
Backstop Party shall be liable or otherwise responsible for the Backstop Base
Commitment of any other Backstop Party. The Unsubscribed Securities that each of
the Backstop Parties is required to purchase pursuant to this Section 1.2(a) are
referred to herein as such Backstop Party’s “Backstop Base Commitment
Securities”.

(b) On the terms, subject to the conditions (including the entry of the
Confirmation Order by the Bankruptcy Court and the Confirmation Order becoming a
Final Order) and limitations, and in reliance on the representations and
warranties set forth in this Agreement, each of the Priority Backstop Parties
hereby, severally and not jointly, grants the Debtors the right to require such
Priority Backstop Party, and upon exercise of such right by the Debtors, each
Priority Backstop Party agrees, to purchase from UP Energy, on the Effective
Date, at the aggregate Per Share Purchase Price therefor, its Priority Backstop
Commitment Percentage of all Priority Rights Offering Securities. The Backstop
Priority Commitments of the Priority Backstop Parties are several, not joint,
obligations of the Priority Backstop Parties, such that no Priority Backstop
Party shall be liable or otherwise responsible for the Backstop Priority
Commitment of any other Priority Backstop Party. The Priority Rights Offering
Securities that each of the Priority Backstop Parties is required to purchase
pursuant to this Section 1.2(b) are referred to herein as such Priority Backstop
Party’s “Backstop Priority Commitment Securities”.

(c) On or prior to the date that is three (3) Business Days prior to the
anticipated Effective Date (but in no event shall such date be less than five
(5) Business Days after the date on which the Backstop Funding Notice is
delivered to the Backstop Parties) (the “Deposit Deadline”), each Backstop Party
shall, severally and not jointly, deposit into an account (the “Deposit
Account”) with, at the option of the Requisite Backstop Parties, the Rights
Offering Subscription Agent or a bank or trust company approved by the Requisite
Backstop Parties, by wire transfer of immediately available funds, an amount
equal to the aggregate Per

 

-3-



--------------------------------------------------------------------------------

Share Purchase Price for such Backstop Party’s Backstop Commitment Securities
(such Backstop Party’s “Aggregate Purchase Price”). If the Closing has not
occurred on or prior to the later of (A) the fifth Business Day following the
Deposit Deadline and (B) if a Funding Default shall have occurred, the fifth
Business Day following the date on which the procedures described in
Section 1.2(b) hereof shall have been completed, any funds deposited in the
Deposit Account by a Backstop Party will be returned by the Debtors to an
account designated by such Backstop Party upon written request of such Backstop
Party.

(d) In the event that a Backstop Party defaults (a “Funding Default”) on its
obligation to deposit its Aggregate Purchase Price in the Deposit Account by the
Deposit Deadline pursuant to Section 1.2(c) hereof (each such Backstop Party, a
“Defaulting Backstop Party”), then each applicable Non-Defaulting Backstop Party
shall have the right (the “Default Purchase Right”), but not the obligation, to
elect to commit to purchase from UP Energy, at the aggregate Per Share Purchase
Price therefor, up to such Non-Defaulting Backstop Party’s Adjusted Commitment
Percentage of all applicable Backstop Commitment Securities required to be
purchased by the Defaulting Backstop Party pursuant to Section 1.2(a) and/or
Section 1.2(b) but which such Defaulting Backstop Party did not make the
required deposit in accordance with Section 1.2(c). Within two (2) Business Days
after a Funding Default, the Company shall send a written notice (the “Default
Notice”) to each applicable Non-Defaulting Backstop Party specifying (i) the
aggregate Per Share Purchase Price for all applicable Backstop Commitment
Securities subject to such Funding Default (collectively, the “Default
Securities”) and (ii) the maximum aggregate Per Share Purchase Price for Default
Securities such Non-Defaulting Backstop Party may elect to commit to purchase
(determined in accordance with the first sentence of this Section 1.2(d)). Each
applicable Non-Defaulting Backstop Party will have three (3) Business Days after
receipt of the Default Notice to elect to exercise its Default Purchase Right by
notifying the Company in writing of its election and specifying the aggregate
Per Share Purchase Price for Default Securities that it is committing to
purchase (up to the maximum aggregate Per Share Purchase Price for Default
Securities such Non-Defaulting Backstop Party is permitted to commit to purchase
pursuant to the first sentence of this Section 1.2(d)). If any Non-Defaulting
Backstop Party elects to commit to purchase less than the maximum amount of
Default Securities such Non-Defaulting Backstop Party is permitted to commit to
purchase pursuant to the first sentence of this Section 1.2(d) or if any
Non-Defaulting Backstop Party does not elect to commit to purchase any Default
Securities within the 3-Business Day period referred to in the immediately
preceding sentence, then the Default Securities that such Non-Defaulting
Backstop Party does not commit to purchase may be purchased by applicable
Non-Defaulting Backstop Parties that exercised in full their respective Default
Purchase Rights (the right to make such purchase to be made on a pro rata basis
based on the respective applicable Adjusted Commitment Percentages of such
Non-Defaulting Backstop Parties, and the process for providing commitments for
such purchases to be made by utilizing substantially the same procedures set
forth in the two immediately preceding sentences). To the extent the procedure
described in the preceding sentence does not result in commitments by applicable
Non-Defaulting Backstop Parties for all applicable Default Securities, such
procedure shall be repeated until either (A) applicable Non-Defaulting Backstop
Parties have elected to commit to purchase all of the applicable unsubscribed
Default Securities or (B) applicable Non-Defaulting Backstop Parties have ceased
providing elections to commit to purchase applicable unsubscribed Default
Securities and the applicable Non-Defaulting Backstop Parties have not provided
elections to commit to purchase all applicable Default Securities.

 

-4-



--------------------------------------------------------------------------------

(e) If Non-Defaulting Backstop Parties elect to commit to purchase all (but not
less than all) Default Securities in accordance with Section 1.2(d), each
Non-Defaulting Backstop Party that has elected to commit to purchase Default
Securities hereby agrees, severally and not jointly, to deposit into the Deposit
Account, by wire transfer of immediately available funds, an amount equal to the
aggregate Per Share Purchase Price for such Default Securities no later than two
(2) Business Days after the day that the Company has notified the Non-Defaulting
Backstop Parties that Non-Defaulting Backstop Parties have elected to commit to
purchase all (but not less than all) Default Securities. If Non-Defaulting
Backstop Parties do not elect to commit to purchase all Default Securities in
accordance with Section 1.2(d), then no Non-Defaulting Backstop Party shall be
required to deposit in the Deposit Account any portion of the Per Share Purchase
Price for the Default Securities which such Non-Defaulting Backstop Party may
have elected to commit to purchase pursuant to Section 1.2(d) unless otherwise
agreed to in writing by the Requisite Backstop Parties and then only on the
terms agreed to in writing by the Requisite Backstop Parties. The Default
Securities which a Backstop Party elects to purchase pursuant to Section 1.2(d),
if any, together with such Backstop Party’s Backstop Base Commitment Securities
and Put Option Securities, shall be referred to herein as such Backstop Party’s
“Backstop Securities”.

(f) Fractional Backstop Securities or fractional Backstop Priority Commitment
Securities shall not be issued. Anything herein to the contrary notwithstanding,
no Backstop Party shall be required or have the right to purchase or be issued
any fractional Backstop Securities or fractional Backstop Priority Commitment
Securities. If a Backstop Party would otherwise be required or have the right to
purchase or be issued Backstop Securities or Backstop Priority Commitment
Securities that includes a fraction of a share of New Common Stock, then such
number of Backstop Securities or Backstop Priority Commitment Securities shall
be rounded upward or downward to the nearest whole share of New Common Stock
(with .5 of a share of New Common Stock being rounded up), and no Backstop Party
shall receive any payment or other distribution in respect of any fraction of a
share of New Common Stock such Backstop Party does not receive as a result of
such a rounding down. For purposes of determining whether a Backstop Party would
otherwise receive a fraction of a share of New Common Stock, the total number of
Rights Offering Securities (including Backstop Priority Commitment Securities)
and Backstop Securities to be issued to such Backstop Party pursuant to the
Rights Offering and this Agreement shall be aggregated.

1.3 Put Option Premium.

(a) The Debtors and the Backstop Parties hereby acknowledge that, in
consideration for the Debtors’ right to call the Backstop Base Commitments of
the Backstop Parties to purchase the Backstop Base Commitment Securities of the
Backstop Parties pursuant to the terms of this Agreement, the Debtors shall be
required to pay to the Backstop Parties a premium in an aggregate amount equal
to $3,187,500 (the “Put Option Base Premium”), which Put Option Base Premium
shall be paid to the Backstop Parties on a pro rata basis based upon their
respective Put Option Base Premium Percentages. The Debtors shall be obligated
to pay the Put Option Base Premium on the Effective Date and such payment shall
be satisfied, in lieu of any cash payment, by UP Energy contributing to Ultra
Resources, and Ultra Resources transferring to the Backstop Parties (or their
designees) immediately after the receipt thereof from UP Energy, an additional
number of shares of New Common Stock (the “Put Option Base

 

-5-



--------------------------------------------------------------------------------

Securities”) equal to the quotient obtained by dividing (i) $3,187,500 by
(ii) the Per Share Purchase Price, on a pro rata basis based upon their
respective Put Option Base Premium Percentages; provided, however, that if the
Closing does not occur, the Debtors shall be required to pay the Put Option Base
Premium to the Backstop Parties in cash to the extent provided in Section 8(e).
Notwithstanding the foregoing, (A) no Defaulting Backstop Party shall be
entitled to receive any portion of the Put Option Base Premium, (B) any
Non-Defaulting Backstop Party that purchases Default Securities constituting
Backstop Base Commitment Securities of a Defaulting Backstop Party shall be
entitled to receive an additional portion of the Put Option Base Premium equal
to the product of (x) the amount of the Put Option Base Premium that would be
payable to such Defaulting Backstop Party if such Defaulting Backstop Party had
not committed a Funding Default and (y) a fraction, the numerator of which is
the number of Default Securities constituting Backstop Base Commitment
Securities of such Defaulting Backstop Party which such Non-Defaulting Backstop
Party purchases and the denominator of which is the total number of Default
Securities constituting Backstop Base Commitment Securities of such Defaulting
Backstop Party, and (C) if a Specified Backstop Party makes an Exit Term Loan
Election in respect of Backstop Base Commitment Securities (including any
Default Securities that constitute Backstop Base Commitment Securities) and the
Closing occurs, then the portion of the Put Option Base Premium otherwise
payable to such Specified Backstop Party in respect of such Backstop Base
Commitment Securities (including any Default Securities that constitute Backstop
Base Commitment Securities) shall be payable in the form of Exit Term Loans in
an aggregate principal amount equal to such portion of the Put Option Base
Premium.

(b) The Debtors and the Backstop Parties hereby acknowledge that, in
consideration for the Debtors’ right to call the Backstop Priority Commitments
of the Priority Backstop Parties to purchase Backstop Priority Commitment
Securities in the Rights Offering, the Debtors shall be required to pay to the
Priority Backstop Parties a premium in an aggregate amount equal to $3,187,500
(the “Put Option Priority Premium”), which Put Option Priority Premium shall be
paid to the Priority Backstop Parties on a pro rata basis based upon their
respective Priority Backstop Commitment Percentages. The Debtors shall be
obligated to pay the Put Option Priority Premium on the Effective Date and such
payment shall be satisfied, in lieu of any cash payment, by UP Energy
contributing to Ultra Resources, and Ultra Resources transferring to the
Priority Backstop Parties (or their designees) immediately after the receipt
thereof from UP Energy, an additional number of shares of New Common Stock (the
“Put Option Priority Securities”) equal to the quotient obtained by dividing (i)
$3,187,500 by (ii) the Per Share Purchase Price, on a pro rata basis based upon
their respective Priority Backstop Commitment Percentages; provided, however,
that if the Closing does not occur, the Debtors shall be required to pay the Put
Option Priority Premium to the Priority Backstop Parties in cash to the extent
provided in Section 8(e). Notwithstanding the foregoing, (A) no Defaulting
Backstop Party shall be entitled to receive any portion of the Put Option
Priority Premium, (B) any Non-Defaulting Backstop Party that purchases Default
Securities constituting Backstop Priority Commitment Securities of a Defaulting
Backstop Party shall be entitled to receive an additional portion of the Put
Option Priority Premium equal to the product of (x) the amount of the Put Option
Priority Premium that would be payable to such Defaulting Backstop Party if such
Defaulting Backstop Party had not committed a Funding Default and (y) a
fraction, the numerator of which is the number of Default Securities
constituting Backstop Priority Commitment Securities of such Defaulting Backstop
Party which such Non-Defaulting Backstop Party purchases and the denominator of
which is the total number of Default Securities

 

-6-



--------------------------------------------------------------------------------

constituting Backstop Priority Commitment Securities of such Defaulting Backstop
Party, and (C) if a Specified Backstop Party makes an Exit Term Loan Election in
respect of Backstop Priority Commitment Securities (including any Default
Securities that constitute Backstop Priority Commitment Securities) and the
Closing occurs, then the portion of the Put Option Priority Premium otherwise
payable to such Specified Backstop Party in respect of such Backstop Priority
Commitment Securities (including any Default Securities that constitute Backstop
Priority Commitment Securities) shall be payable in the form of Exit Term Loans
in an aggregate principal amount equal to such portion of the Put Option
Priority Premium.

(c) The Debtors hereby further acknowledge and agree that the Put Option Premium
(including the commitment premium with respect to any Exit Term Loans) (i) shall
be fully earned as of the Execution Date, (ii) shall not be refundable under any
circumstance or creditable against any other amount paid or to be paid in
connection with this Agreement or any of the Contemplated Transactions or
otherwise, (iii) shall be paid without setoff or recoupment and shall not be
subject to defense or offset on account of any claim, defense or counterclaim,
(iv) except to the extent required under the Code or other applicable Law, shall
be paid free and clear of and without deduction for any and all present or
future applicable Taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto (collectively, “Deductions or
Withholdings”), and to the extent of any Deductions or Withholdings, the Debtors
shall pay additional amounts such that the total amount received by each
Backstop Party shall equal the amount that would have been received absent any
such Deductions or Withholdings, and (v) shall be treated for U.S. federal
income Tax purposes as a premium (and, as applicable, an adjustment to tax basis
or adjustment to issue price) for an option to put the Backstop Base Commitment
Securities of the Backstop Parties to the Backstop Parties and the Backstop
Priority Commitment Securities of the Priority Backstop Parties to the Priority
Backstop Parties, as applicable, and none of the Debtors or the Backstop Parties
shall take any position or action inconsistent with such treatment and/or
characterization, except as otherwise required pursuant to a “determination”
within the meaning of Section 1313(a) of the Internal Revenue Code of 1986, as
amended (the “Code”).

1.4 Exit Term Loans. Anything herein to the contrary notwithstanding, each of
the Specified Backstop Parties shall be entitled to elect (an “Exit Term Loan
Election”), in lieu of purchasing Backstop Commitment Securities that it is
otherwise required to purchase pursuant to this Agreement and/or in lieu of
purchasing Default Securities which such Specified Backstop Party elects to
commit to purchase pursuant to this Agreement, to make Exit Term Loans to Ultra
Resources on the Effective Date in an aggregate original principal amount
(excluding any original issue discount and any commitment premium) up to the
aggregate Per Share Purchase Price that such Specified Backstop Party is
required to pay, but not to exceed the Exit Term Loan Cap Amount for such
Specified Backstop Party. A Specified Backstop Party may make an Exit Term Loan
Election by delivering written notice thereof to the Company not less than five
(5) Business Days prior to the anticipated Effective Date (or, in the case an
Exit Term Loan Election is made with respect to the purchase of Default
Securities, at the time such Specified Backstop Party elects to commit to
purchase Default Securities pursuant to Section 1.2(d)), which notice shall
specify the aggregate original principal amount of Exit Term Loans (excluding
any original issue discount and any commitment premium) that such Specified
Backstop Party is electing to make. If a Specified Backstop Party makes an Exit
Term Loan Election, such Specified Backstop Party shall be required to deposit
the aggregate original

 

-7-



--------------------------------------------------------------------------------

principal amount of the applicable Exit Term Loans (excluding any original issue
discount and any commitment premium) into the Deposit Account no later than the
time that such Specified Backstop Party would have been required to deposit the
Per Share Purchase Price for Backstop Commitment Securities or Default
Securities that such Specified Backstop Party would be required to pay if such
Specified Backstop Party did not make such Exit Term Loan Election. Any amounts
deposited by a Specified Backstop Party in the Deposit Account in respect of
Exit Term Loans shall reduce, on a dollar-for-dollar basis, the aggregate Per
Share Purchase Price for Backstop Commitment Securities and Default Securities
that such Specified Backstop Party would have been required to pay if such
Specified Backstop Party did not make an Exit Term Loan Election, and the
Backstop Commitment Securities and Default Securities that a Specified Backstop
Party would have otherwise received if such Specified Backstop Party had paid
such aggregate Per Share Purchase Price will not be issued. Any reference to the
term “Rights Offering Securities”, “Backstop Securities”, “Backstop Base
Commitment Securities”, “Backstop Priority Commitment Securities”, “Put Option
Securities” or “Default Securities” used in this Agreement shall be deemed to
include Exit Term Loans and/or Exit Warrants to the extent any Specified
Backstop Party makes an Exit Term Loan Election and such inclusion is
applicable.

2. Closing; Certain Expenses and Payments.

2.1 Closing.

(a) The closing of the purchase, sale and/or issuance of Backstop Securities and
Backstop Priority Commitment Securities hereunder (the “Closing”) will occur at
10:00 a.m., New York City time, on the Effective Date. At the Closing, UP Energy
shall deliver (e-mail delivery being sufficient) to each Backstop Party
(i) notification of the number of shares of New Common Stock to be distributed
to each Backstop Party as of the Effective Date; provided, however, that
promptly following the Closing (but in no event later than three (3) Business
Days following the Effective Date), UP Energy shall deliver (e-mail delivery
being sufficient) to each Backstop Party a statement prepared by UP Energy or
any transfer agent for the New Common Stock reflecting the book-entry position
of the Backstop Securities and the Rights Offering Securities (including the
Backstop Priority Commitment Securities) acquired by such Backstop Party as of
the Effective Date (it being understood and agreed that each Backstop Party
shall be the record owner of such Backstop Securities and Rights Offering
Securities on the Effective Date notwithstanding such delivery being made by UP
Energy after the Effective Date); provided, further, that if a Specified
Backstop Party makes an Exit Term Loan Election, then UP Energy and Ultra
Resources shall deliver to such Specified Backstop Party at the Closing, at the
request of such Specified Backstop Party at least one (1) Business Day prior to
the Effective Date, (x) one or more promissory notes issued by Ultra Resources
payable to such Specified Backstop Party (or its designee) in the aggregate
original principal amount specified in the notice of the Exit Term Loan Election
delivered by such Specified Backstop Party (plus any original issue discount and
commitment premium applicable to such Exit Term Loans), duly executed by Ultra
Resources, and (y) one or more certificates for Exit Warrants that are issued in
connection with such Exit Term Loans, duly executed by UP Energy, and (ii) such
certificates, counterparts to agreements, documents or instruments required to
be delivered by the Debtors to such Backstop Party pursuant to Section 7.1
hereof. The agreements, instruments, certificates and other documents to be
delivered on the Effective Date by or on behalf of the Debtors will be

 

-8-



--------------------------------------------------------------------------------

delivered to the Backstop Parties at the offices of Stroock & Stroock & Lavan
LLP, 180 Maiden Lane, New York, New York 10038 or such other location as
directed by counsel to the Backstop Parties identified in Section 12(a) hereof.

(b) All Backstop Securities and Rights Offering Securities (including Backstop
Priority Commitment Securities) will be delivered free and clear of any and all
Encumbrances (other than Encumbrances pursuant to the New Organizational
Documents of UP Energy and pursuant to applicable securities Laws) with any and
all issue, stamp, transfer or similar Taxes or duties payable in connection with
such delivery duly paid by the Debtors.

(c) Anything in this Agreement to the contrary notwithstanding (but without
limiting the provisions of Section 13.1 hereof), any Backstop Party, in its sole
discretion, may designate that some or all of the Backstop Securities and/or
Backstop Priority Commitment Securities be issued in the name of, and delivered
to, one or more of its Affiliates that (in any such case) is an Accredited
Investor. Any such designation shall be made by a Backstop Party by delivering
written notice thereof to the Company no less than three (3) Business Days prior
to the Effective Date, which notice shall (i) specify the name of each such
Affiliate, (ii) specify the number of Backstop Securities and/or Backstop
Priority Commitment Securities that should be issued or delivered to each such
Affiliate (or the applicable aggregate Per Share Purchase Price and/or portion
of the Put Option Premium, as applicable, for such Backstop Securities and/or
Backstop Priority Commitment Securities), and (iii) contain a certification from
each such Affiliate of the accuracy of the representations and warranties made
by each Backstop Party in Section 4 hereof as applied to such Affiliate. Any
designation pursuant to this Section 2.1(c) shall not relieve the designating
Backstop Party of any of its obligations under this Agreement.

2.2 Backstop Expenses. Whether or not the transactions contemplated by this
Agreement or any of the other Contemplated Transactions are consummated, the
Debtors hereby agree, on a joint and several basis, to reimburse in cash or pay
in cash, as the case may be, the Backstop Expenses as follows: (a) all accrued
and unpaid Backstop Expenses incurred up to (and including) the date of entry by
the Bankruptcy Court of the Confirmation Order shall be paid in full in cash on
or as soon as reasonably practicable following the date of entry by the
Bankruptcy Court of the Confirmation Order (but in no event later than two
(2) Business Days after submission of invoices following entry of the
Confirmation Order), without Bankruptcy Court review or further Bankruptcy Court
Order, (b) all accrued and unpaid Backstop Expenses incurred up to (and
including) the Effective Date shall be paid in full in cash on the Effective
Date, without Bankruptcy Court review or further Bankruptcy Court Order and
(c) if applicable, upon termination of this Agreement, all accrued and unpaid
Backstop Expenses incurred up to (and including) the date of such termination
shall be paid in full in cash promptly (but in any event within five
(5) Business Days) after invoices are presented to the Debtors, without
Bankruptcy Court review or further Bankruptcy Court Order. All Backstop Expenses
of a Backstop Party shall be paid to such Backstop Party (or its designee) by
wire transfer of immediately available funds to the account(s) specified by such
Backstop Party. The Backstop Expenses shall constitute allowed administrative
expenses against the Debtors’ estates under the Bankruptcy Code. The terms set
forth in this Section 2.2 shall survive termination of this Agreement and shall
remain in full force and effect regardless of whether the transactions
contemplated by this Agreement or any of the other Contemplated Transactions are
consummated. The obligations set forth in this Section 2.2 are in addition to,
and do not limit, the Debtors’ obligations under Sections 1.3, 8 and 9 hereof.

 

-9-



--------------------------------------------------------------------------------

2.3 Withholding. The Debtors are entitled to deduct and withhold from any
amounts payable pursuant to this Agreement any withholding of Taxes or other
amounts required to be deducted or withheld from the payment of such amounts as
required by the Code or other applicable Law. To the extent that any such
amounts are so deducted or withheld, such amounts will be treated for all
purposes of this Agreement as having been paid to the Person in respect of which
such deduction and withholding was made.

3. Representations and Warranties of the Debtors. Except (a) as set forth in the
corresponding section of the disclosure schedule delivered by the Debtors to the
Backstop Parties on the Execution Date attached hereto as Annex A hereto (the
“Debtor Disclosure Schedules”) or (b) as disclosed in SEC Reports filed with the
SEC on or after December 31, 2018 and publicly available on the SEC’s Electronic
Data-Gathering, Analysis and Retrieval System (excluding any disclosures
contained in the “Forward-Looking Statements” or “Risk Factors” section thereof
(other than statements therein of historical fact), or any other statements that
are similarly predictive, cautionary or forward looking in nature), the Debtors
hereby, jointly and severally, represent and warrant to the Backstop Parties as
set forth in this Section 3. Each representation and warranty of the Debtors is
made as of the Execution Date:

3.1 Organization of the Debtors. Each Debtor is a corporation or limited
liability company (as the case may be) duly incorporated, organized or formed
(as applicable), validly existing and in good standing under the Laws of its
jurisdiction of incorporation, organization or formation (as applicable), and
has full corporate or limited liability company (as applicable) power and
authority to conduct its business as it is now conducted. Each Debtor is duly
qualified or registered to do business as a foreign corporation or limited
liability company (as applicable) and is in good standing (to the extent such
concept is applicable) under the Laws of each jurisdiction in which either the
ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such qualification or registration, except
where the failure to be so qualified or registered would not, individually or in
the aggregate, reasonably be expected to be adverse in any material respect to
the Debtors, taken as a whole.

3.2 Organization and Capitalization of the Subsidiaries.

(a) Schedule 3.2(a) of the Debtor Disclosure Schedules sets forth the name and
jurisdiction of incorporation, organization or formation (as applicable) of each
Subsidiary of UP Holdings. UP Holdings legally and beneficially owns all of the
issued and outstanding Equity Interests of UP Energy. UP Energy legally and
beneficially owns all of the issued and outstanding Equity Interests of Ultra
Resources. Ultra Resources legally and beneficially owns all of the issued and
outstanding Equity Interests of each of the other Debtors (other than the Equity
Interests of UP Holdings, UP Energy and Ultra Wyoming LGS, LLC). Ultra Wyoming,
LLC, a wholly-owned Subsidiary of Ultra Resources, legally and beneficially owns
all of the issued and outstanding Equity Interests of Ultra Wyoming LGS, LLC.
Except for UP Holdings’ Subsidiaries set forth on Schedule 3.2(a) of the Debtor
Disclosure Schedules, UP Holdings does not own, hold or control any direct or
indirect Equity Interests of any corporation, partnership, limited liability
company, trust or other Person or business. Except as specified in this Section

 

-10-



--------------------------------------------------------------------------------

3.2(a), none of the Subsidiaries of UP Holdings owns, holds or controls any
direct or indirect Equity Interests of any corporation, partnership, limited
liability company, trust or other Person or business. Except as described on
Schedule 3.2(a) of the Debtor Disclosure Schedules, neither UP Holdings nor any
of its Subsidiaries has any Contract to directly or indirectly acquire any
direct or indirect Equity Interest in any Person or business.

(b) All of the outstanding Equity Interests of each Subsidiary of UP Holdings
have been duly authorized and validly issued and are fully paid and
nonassessable, and UP Holdings or one or more of its Subsidiaries has good and
marketable title to such Equity Interests, free and clear of all Encumbrances
(other than transfer restrictions imposed under the terms of the Organizational
Documents of such Subsidiary and applicable securities Laws). Except as set
forth on Schedule 3.2(b) of the Debtor Disclosure Schedules, there are, and
there will be on the Effective Date, no (i) Contracts relating to the issuance,
grant, sale or transfer of any Equity Interests of any Subsidiary of UP Holdings
or (ii) Contracts of UP Holdings or any Subsidiary of UP Holdings to repurchase,
redeem or otherwise acquire any Equity Interests of UP Holdings or any
Subsidiary of UP Holdings. No Subsidiary of UP Holdings has granted any
registration rights with respect to any of its Equity Interests.

3.3 Authority; No Conflict.

(a) Subject to the entry by the Bankruptcy Court of the Confirmation Order, each
Debtor (i) has the requisite corporate or limited liability company (as
applicable) power and authority (A) to enter into, execute and deliver this
Agreement and the other Definitive Documents to which it is (or will be) a
party, and to enter into, execute and file with the Bankruptcy Court the Plan
and (B) to perform and consummate the Contemplated Transactions, and (ii) has
taken all necessary corporate or limited liability company (as applicable)
action required for (x) the due authorization, execution and delivery of this
Agreement and the other Definitive Documents to which it is (or will be) a
party, (y) the due authorization, execution and filing with the Bankruptcy Court
of the Plan and (z) the performance and consummation of the Contemplated
Transactions. Subject to entry by the Bankruptcy Court of the Confirmation
Order, this Agreement has been (or, in the case of each Definitive Document to
be entered into by a Debtor at or prior to the Closing, will be) duly executed
and delivered by each Debtor (or, in the case of any other Definitive Document,
the Debtor party thereto). Subject to entry by the Bankruptcy Court of the
Confirmation Order, this Agreement constitutes (or, in the case of each
Definitive Document to be entered into by a Debtor after the Execution Date and
at or prior to the Closing, will constitute) the legal, valid and binding
obligation of each Debtor (or, in the case of a Definitive Document other than
this Agreement, the Debtor party thereto), enforceable against such Debtor in
accordance with its terms. Subject to entry of the Confirmation Order and the
expiration or waiver by the Bankruptcy Court of the fourteen (14)-day period set
forth in Bankruptcy Rules 6004(h) and 3020(e), the Plan constitutes the legal,
valid and binding obligation of each Debtor, enforceable against such Debtor in
accordance with its terms.

(b) At the time of the execution and delivery of the RSA , each Debtor (i) had
the requisite corporate or limited liability company (as applicable) power and
authority (A) to enter into, execute and deliver the RSA and, (B) subject to the
entry by the Bankruptcy Court of the Confirmation Order, to perform and
consummate the Contemplated Transactions, and (ii) had taken all necessary
corporate or limited liability company (as applicable) action required for (x)

 

-11-



--------------------------------------------------------------------------------

the due authorization, execution and delivery of the RSA and, (y) subject to the
entry by the Bankruptcy Court of the Confirmation Order, the performance and
consummation of the Contemplated Transactions. The RSA has been duly executed
and delivered by each Debtor. The RSA constitutes the legal, valid and binding
obligation of each Debtor, enforceable against such Debtor in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar Laws of general
applicability relating to or affecting creditor’s rights generally and by the
application of general principles of equity.

(c) Neither the execution and delivery by the Debtors of this Agreement or any
of the other Definitive Documents, the execution or filing with the Bankruptcy
Court by the Debtors of the Plan nor the performance or consummation by the
Debtors of any of the Contemplated Transactions will, directly or indirectly
(with or without notice or lapse of time or both):

(i) contravene, conflict with or result in a violation or breach of any
provision of the Organizational Documents of any Debtor;

(ii) contravene, conflict with or result in a violation of any Law or Order to
which any Debtor or any of the properties, assets, rights or interests owned,
leased or used by any Debtor are bound or may be subject;

(iii) contravene, conflict with or result in a violation or breach of any
provision of, or give rise to any right of termination, acceleration or
cancellation under, any Material Contract, except for any violation or breach of
any such Material Contract that arises out of the rejection by any of the
Debtors of such Material Contract, which rejection was done with the prior
written consent of the Requisite Backstop Parties; or

(iv) result in the imposition or creation of any Encumbrance upon or with
respect to any of the assets, properties, rights or interests owned, leased or
used by any Debtor that will not be released and discharged pursuant to the
Plan;

except, in the case of clauses (ii) and (iii) above, where such occurrence,
event or result would not, individually or in the aggregate, reasonably be
expected to be adverse in any material respect to the Debtors, taken as a whole.

(d) Subject to the Approvals, none of the Debtors will be required to give any
notice to, make any filing with or obtain any Consent from, any Person in
connection with the execution and delivery of this Agreement or any other
Definitive Document, or the execution and filing with the Bankruptcy Court of
the Plan, or the performance or consummation of any of the Contemplated
Transactions.

3.4 Proceedings. Other than the Chapter 11 Cases and any adversary proceedings
or contested motions commenced in connection with the Chapter 11 Cases and
except as set forth on Schedule 3.4 of the Debtor Disclosure Schedules, there is
no Proceeding pending, existing, instituted, outstanding or, to the Knowledge of
the Debtors, threatened to which any Debtor is or would be a party or to which
any property, asset, right or interest owned, leased or used by any Debtor is
bound or subject, except for any Proceeding that if adversely determined to such
Debtor would not, individually or in the aggregate, reasonably be expected to be
adverse in any material respect to the Debtors, taken as a whole.

 

-12-



--------------------------------------------------------------------------------

3.5 Brokers or Finders. Except as set forth on Schedule 3.5 of the Debtor
Disclosure Schedules, neither the Debtors nor any of their respective
Representatives has incurred any obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payments in connection with this Agreement, any of the other Definitive
Documents (including the Plan) or any of the Contemplated Transactions.

3.6 Exemption from Registration. Assuming the accuracy of the Backstop Parties’
representations set forth in Section 4 hereof and assuming the accuracy of all
of the representations, warranties and certifications made by each Rights
Offering Participant in its Investor Questionnaire, each of the Specified
Issuances will be exempt from the registration and prospectus delivery
requirements of the Securities Act.

3.7 Issuance. Subject to entry by the Bankruptcy Court of the Confirmation
Order, each of the Specified Issuances has been duly and validly authorized by
UP Energy and Ultra Resources, as applicable, and, when (a) the shares of New
Common Stock are issued and delivered to the holders of Allowed First Lien Term
Loan Claims and Allowed Second Lien Notes Claims pursuant to the Plan, (b) the
Rights Offering Securities (including Backstop Priority Commitment Securities of
the Priority Backstop Parties) are issued and delivered to Rights Offering
Participants against payment therefor in the Rights Offering, (c) the Backstop
Base Commitment Securities of the Backstop Parties are issued and delivered to
the Backstop Parties against payment therefor as provided herein, (d) the Put
Option Securities are issued and delivered to the Backstop Parties pursuant to
this Agreement, and (e) the shares New Common Stock underlying the Exit Warrants
issued in connection with an Exit Term Loan Election are issued and delivered to
the holder of any such Exit Warrant against payment of the exercise price
therefor, all such Rights Offering Securities, Backstop Securities and shares of
New Common Stock will be duly and validly issued, fully paid and non-assessable,
and free and clear of all Taxes, liens, Encumbrances (other than transfer
restrictions imposed under the terms of the New Organizational Documents of UP
Energy and applicable securities Laws), pre-emptive rights, rights of first
refusal, subscription rights and similar rights.

3.8 No Violation or Default. No Debtor is in violation of its Organizational
Documents. No Debtor is: (a) in violation or default, and no event has occurred
that, with notice or lapse of time or both, would constitute a violation or
default, under any Material Contract; or (b) in violation of any Law or Order,
except, (i) in the case of clauses (a) and (b) above, for any such default or
violation that would not, individually or in the aggregate, reasonably be
expected to be adverse in any material respect to the Debtors, taken as a whole
or, (ii) in the case of clause (a) above only, any such default or violation
that arises solely out of the filing of the Chapter 11 Cases.

3.9 Intellectual Property.

(a) The Debtors own or possess adequate rights to use all patents, inventions
and discoveries (whether patentable or not), trademarks, service marks, trade
names, trade dress, internet domain names, copyrights, published and unpublished
works of authorship (including

 

-13-



--------------------------------------------------------------------------------

software), and all registrations, recordations and applications of the foregoing
and know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) and licenses
related to any of the foregoing (collectively, “IP Rights”) owned, licensed or
used by any Debtor (collectively, “Debtor IP Rights”) as such Debtor IP Rights
are used in the business of any Debtor, except where the failure to own or
possess such rights to (or have adequate licenses related to) any such IP Rights
would not, individually or in the aggregate, reasonably be expected to be
adverse in any material respect to the Debtors, taken as a whole. The conduct of
the businesses and operations of each Debtor does not infringe or misappropriate
any IP Rights of any third party, except in such instances as would not,
individually or in the aggregate, reasonably be expected to be adverse in any
material respect to the Debtors, taken as a whole. No Debtor has received any
written notice of any claim of infringement or misappropriation of any IP Rights
of any third party as a result of the operation of the respective businesses and
operations of any of the Debtors, except in such instances as would not,
individually or in the aggregate, reasonably be expected to be adverse in any
material respect to the Debtors, taken as a whole. None of the Debtor IP Rights
owned by any Debtor have been adjudged invalid or unenforceable, except in such
instances as would not, individually or in the aggregate, reasonably be expected
to be adverse in any material respect to the Debtors, taken as a whole. The
Debtors have maintained all registered patents, trademarks, copyrights and all
applications for any of the foregoing in full force and effect and used
commercially reasonable efforts to protect and maintain all trade secrets,
except in such instances as would not, individually or in the aggregate,
reasonably be expected to be adverse in any material respect to the Debtors,
taken as a whole. To the Knowledge of the Debtors, no third party has infringed
or misappropriated any Debtor IP Rights or is infringing or misappropriating any
Debtor IP Rights.

(b) Each Debtor owns or possesses adequate rights to use all computer systems
(including hardware, software databases, firmware and related equipment),
communications systems, and networking systems (the “IT Systems”) used by each
Debtor (the “Debtor IT Systems”) in the manner in which they are used in the
operation of such Debtor’s businesses and operations, except where the failure
to own or possess such rights would not, individually or in the aggregate,
reasonably be expected to be adverse in any material respect to the Debtors,
taken as a whole. The Debtor IT Systems are adequate in all material respects
for their intended use in the operation of each Debtor’s businesses and
operations. There has not been any material malfunction with respect to any of
the Debtor IT Systems that has caused material disruption to any Debtor’s
businesses or operations in the past three (3) years that has not been remedied
or replaced in all material respects.

(c) Each Debtor has complied at all times in all material respects with
applicable Laws regarding the collection, retention, use and protection of
personal information. No Person (including any Governmental Body) has made any
claim or commenced any Proceeding relating to any Debtor’s businesses privacy or
data security practices, including with respect to the access, disclosure or use
of personal information maintained by or on behalf of any Debtor or, to the
Knowledge of the Debtors, threatened any such Proceeding or conducted any
investigation or inquiry thereof. To the Knowledge of the Debtors, the
respective businesses and operations of the Debtors have not, in the past three
(3) years, experienced any material loss, damage, or unauthorized access,
disclosure, use or breach of security of any personal information in any
Debtor’s possession, custody or control, or otherwise held or processed on its
behalf.

 

-14-



--------------------------------------------------------------------------------

3.10 Licenses and Permits. Each Debtor possesses or has obtained all material
Governmental Authorizations from, has made all declarations and filings with,
and has given all notices to, the appropriate Governmental Bodies that are
necessary or required for the ownership, lease or use of its properties, assets,
rights or interests, or the conduct or operation of its businesses or operations
(collectively, the “Licenses and Permits”), except where the failure to possess,
obtain, make or give any of the foregoing would not, individually or in the
aggregate, reasonably be expected to be adverse in any material respect to the
Debtors, taken as a whole. The operation of the businesses of the Debtors is,
and for the past three (3) years has been, in accordance with the Licenses and
Permits, and no event has occurred which permits (nor has an event occurred
which with notice or lapse of time or both would permit) the revocation or
termination of any of the Licenses and Permits or which might result in any
other impairment of the rights of any of the Debtors therein or thereunder,
except to the extent that any such non-compliance, revocation or termination
would not, individually or in the aggregate, reasonably be expected to be
adverse in any material respect to the Debtors, taken as a whole. No Debtor has
received notice of any revocation, suspension or modification of any of the
Licenses and Permits, has any reason to believe that any of the Licenses and
Permits will be revoked or suspended, or will not be renewed in the ordinary
course, or that any such renewal will be materially impeded, delayed, hindered,
conditioned or burdensome to obtain, except to the extent that any of the
foregoing would not, individually or in the aggregate, reasonably be expected to
be adverse in any material respect to the Debtors, taken as a whole.

3.11 Compliance With Environmental Laws. Except as set forth on Schedule 3.11 of
the Debtor Disclosure Schedules, each Debtor:

(a) is, and for the past five (5) years has been, in compliance with any and all
applicable Environmental Laws, except for noncompliance matters that have been
fully resolved;

(b) has received and is, and for the past five (5) years has been, in compliance
with all material Governmental Authorizations required of it under applicable
Environmental Laws to conduct its businesses and operations, except for
noncompliance matters that have been fully resolved, and there is no Order or
Proceeding pending or, to the Knowledge of the Debtors, threatened which would
prevent the conduct of its businesses or operations or which would revoke,
terminate or adversely modify any such Governmental Authorization;

(c) to the Knowledge of the Debtors, has not received written notice (including
a request for information) at any time during the past five (5) years from any
Governmental Body or any other Person of, and, to the Knowledge of the Debtors,
during the past five (5) years there have not been:

(i) any unresolved violations of, or liability under, any Environmental Laws; or

(ii) any unresolved actual or potential liability for the Debtors for the
investigation, removal, remediation or monitoring of any Release of Hazardous
Materials on, at, under or emanating from any currently or formerly owned or
operated property or facility or at any location to which Hazardous Materials
from the operations or activities of such Debtor have come to be located;

 

-15-



--------------------------------------------------------------------------------

(d) is not subject to any Proceedings or Orders under any Environmental Laws or,
to the Knowledge of the Debtors, any threatened Proceedings or Orders under any
Environmental Laws;

(e) (i) has not treated, stored, disposed of, arranged for or permitted the
disposal of, transported, handled, manufactured, distributed, exposed any Person
to, or Released any Hazardous Material, (ii) does not currently own or operate
or, to the Knowledge of the Debtors, did not formerly own or operate any
property or facility which is or has been contaminated by any Hazardous
Material, in each case as would reasonably be expected to give rise to any
liabilities for any Debtors under any Environmental Laws; and

(f) has not expressly assumed or provided an indemnity with respect to any
liability of any other Person relating to Environmental Laws or Hazardous
Materials for which a Debtor would not otherwise be liable;

except in each case of clauses (a) through (f) above, that would not,
individually or in the aggregate, reasonably be expected to be adverse in any
material respect to the Debtors, taken as a whole.

3.12 Compliance With ERISA.

(a) Schedule 3.12(a) of the Debtor Disclosure Schedules sets forth a complete
and accurate list of all material Benefit Plans. “Benefit Plans” means any of
the following (whether written or unwritten): (i) any “employee welfare benefit
plan,” as defined in Section 3(1) of ERISA, including any medical plan, life
insurance plan, short-term or long-term disability plan, dental plan, or sick
leave plan, (ii) any “employee pension benefit plan,” as defined in Section 3(2)
of ERISA, including any excess benefit, top hat plan or any qualified or
nonqualified deferred compensation or retirement plan or arrangement, or
(iii) any other plan, policy, program or Contract which provides compensation or
benefits, including any severance Contract or plan, personnel policy, vacation
time, holiday pay, tuition reimbursement program, service award, moving expense
reimbursement programs, tool allowance, safety equipment allowance, fringe
benefit plan or program, bonus or incentive plan, equity, equity appreciation,
stock option, restricted stock, phantom stock, stock bonus or deferred bonus or
compensation plan, salary reduction, change-of-control or employment Contract
(or consulting Contract with a former employee or otherwise), maintained,
administered or contributed to by any Debtor, or with respect to which any
Debtor has, or could reasonably be expected to have any liability for, on behalf
of, or with respect to any current or former employees, leased employees,
dependents, beneficiaries, officers, directors, managers or independent
contractors of any Debtor or predecessor thereof. Each Benefit Plan has been
funded, administered and maintained in compliance in all material respects with
its terms and the requirements of any applicable Laws or Orders, including ERISA
and the Code. Each Benefit Plan intended to be “qualified” within the meaning of
Section 401(a) of the Code has either received a favorable determination letter
from the IRS or may rely on a favorable opinion letter issued by the IRS. No
Benefit Plan is currently subject to any claims, investigations, or audits (and
to the Knowledge of the Debtors none are contemplated or threatened) by any
Governmental Body other than in the ordinary course.

 

-16-



--------------------------------------------------------------------------------

(b) None of the Benefit Plans are, and the Debtors do not maintain, contribute
to, have an obligation to contribute to, or have or could reasonably be expected
to have any liability (including with respect to an ERISA Affiliate) with
respect to (i) a multiemployer plan (within the meaning of Section 4001(a)(3) of
ERISA or Section 413(c) of the Code), whether or not subject to Title IV of
ERISA; (ii) a multiple employer plan (within the meaning of Section 413(c) of
the Code); (iii) a “multiple employer welfare arrangement” (within the meaning
of Section 3(40) of ERISA); (iv) a “voluntary employee beneficiary association”
(within the meaning of Section 501(c)(9) of the Code); or (v) a plan subject to
Title IV of ERISA or Section 412 or Section 4971 of the Code.

(c) No Benefit Plan provides medical, health, life insurance or other
welfare-type benefits to retirees or former employees, consultants or
individuals whose employment with any Debtor has terminated or the spouses or
dependents of any of the foregoing (except for limited continued medical benefit
coverage for former employees, their spouses and other dependents as required to
be provided under Section 4980B of the Code or Part 6 of Subtitle B of Title I
of ERISA (“COBRA”) or applicable similar state law and at the sole cost of such
former employee, spouse or other dependent).

(d) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will (i) result in any payment becoming
due, or increase the amount of any compensation due, to any current or former
officer, director, employee, leased employee, consultant or agent (or their
respective beneficiaries) of any Debtor under any Benefit Plan; (ii) increase
any benefits otherwise payable under any Benefit Plan; (iii) result in the
acceleration of the time of payment or vesting of any such compensation or
benefits under any Benefit Plan; or (iv) result in the payment of any amount
that could, individually or in combination with any other such payment,
constitute an “excess parachute payment,” as defined in Section 280G(b)(1) of
the Code. No current or former officer, director, employee, leased employee,
consultant or agent (or their respective beneficiaries) of any Debtor has or
will obtain a right to receive a gross-up payment from any Debtor with respect
to any excise or additional income taxes that may be imposed upon such
individual pursuant to Section 409A of the Code, Section 4999 of the Code or
otherwise.

(e) Each Benefit Plan that is a “non-qualified deferred compensation plan” (as
such term is defined in Section 409A(d)(1) of the Code) has been in a written
form and administered in such a manner that complies in all material respects
with the requirements of Section 409A of the Code and final regulations issued
thereunder.

(f) The Debtors have, for purposes of each relevant Benefit Plan and applicable
Law, correctly classified in all material respects those individuals performing
services for the Debtors as employees or independent contractors of the Debtors.

(g) Neither the Debtors nor, to the Knowledge of the Debtors, any trustee,
fiduciary or administrator of any Benefit Plan or trust created thereunder has
engaged in a transaction in connection with which any of the Debtors, any
Benefit Plan, any such trust, or any trustee, fiduciary or administrator
thereof, or any party dealing with any Benefit Plan or any such trust would be
subject to a civil penalty or Tax under ERISA or the Code, including a civil
penalty assessed pursuant to Section 409 or Section 502(i) of ERISA or a Tax
imposed pursuant

 

-17-



--------------------------------------------------------------------------------

to Section 4975 or Section 4976 of the Code, except any of the foregoing that
would not, individually or in the aggregate, reasonably be expected to result in
material liability to the Debtors.

(h) There currently is not any Benefit Plan subject to the Laws of a
jurisdiction other than the United States for which liability remains
outstanding. The Debtors do not have, and do not reasonably expect to have, any
material liability with respect to any Benefit Plan currently or formerly
subject to the Laws of any jurisdiction other than the United States.

3.13 Compliance with Anti-Corruption, Money Laundering and Import Laws; Export
Controls and Economic Sanctions.

(a) During the past five (5) years, none of the Debtors nor, to the Knowledge of
the Debtors, any of the officers, directors, employees, agents, consultants,
representatives, or other Persons acting on behalf of any of the Debtors, has:
(i) directly or indirectly, given, promised, offered, authorized the offering
of, or paid anything of value to any public official or employee of any
Governmental Body, in each case, for purposes of (A) materially influencing any
official act or official decision of such public official or employee,
(B) materially inducing such public official or employee to do or omit to do any
act in violation of such official’s or employee’s lawful duty, (C) securing any
improper material advantage or (D) materially inducing such public official or
employee to use such official’s or employee’s influence with a Governmental
Body, or commercial enterprise owned or controlled by any Governmental Body
(including state owned or controlled facilities), in order to assist any of the
Debtors in obtaining or retaining business; or (ii) taken any action in material
violation of any applicable anticorruption Law, including the Foreign Corrupt
Practices Act of 1977, 15 U.S.C. §§ 78dd-1, et seq., the U.K. Bribery Act of
2010 and any other applicable anti-corruption or anti-bribery Law of any
Governmental Body of any jurisdiction applicable to any of the Debtors or any of
their respective businesses or operations. There is no pending or, to the
Knowledge of the Debtors, threatened Proceeding with respect to any violation of
any applicable anti-corruption Law relating to any of the Debtors or any of
their respective businesses or operations. Each of the Debtors has in place
adequate controls to ensure material compliance with any applicable
anti-corruption Laws.

(b) Each of the Debtors is in material compliance, and at all times during the
past five (5) years has materially complied, with all applicable Laws relating
to the prevention of money laundering applicable to it or its property or in
respect of its operations, including all applicable criminal Laws and all
applicable financial record-keeping, customer identification, know-your-customer
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970 (the “Money Laundering Laws”). No Proceeding by or before any
Governmental Body involving any of the Debtors with respect to the Money
Laundering Laws is pending or, to the Knowledge of the Debtors, threatened.

(c) Each of the Debtors has at all times during the past five (5) years been in
material compliance with all applicable trade Laws, including import and export
control Laws, economic/trade embargoes and sanctions, and anti-boycott Laws,
and, except as authorized by the applicable Governmental Body or Governmental
Bodies, has not: (i) exported, re-exported, transferred, or brokered the sale of
any goods, services, technology, or technical data to any

 

-18-



--------------------------------------------------------------------------------

destination to which, or individual for whom, a license or other authorization
is required under the U.S. International Traffic In Arms Regulations (“ITAR”)
(22 C.F.R. § 120 et seq.), or the Export Administration Regulations (the “EAR”)
(15 C.F.R. § 730 et seq.), or the economic sanctions programs administered by
the U.S. Office of Foreign Assets Control (“OFAC”) (31 C.F.R. Part 500 et seq.);
(ii) entered into, funded, financed, or facilitated any activities, business or
transaction that is prohibited under any applicable trade Law or with or for the
benefit of any Person subject to economic or trade sanctions under applicable
trade Laws, including any Person (A) designated as a Specially Designated
National by OFAC, (B) on the Denied Persons, Entity, or Unverified Lists of the
U.S. Bureau of Industry and Security or (C) on the Debarred List of the
Directorate of Defense Trade Controls of the U.S. Department of State;
(iii) exported any goods, services, technology, or technical data that have been
or will be used for any purposes associated with nuclear activities, missiles,
chemical or biological weapons, or terrorist activities, or that have been or
will be used, transshipped or diverted contrary to applicable U.S. export
controls and economic/trade sanctions; (iv) manufactured any defense article (as
defined in the ITAR, “Defense Article”), including within the United States, and
without regard to whether such Defense Article was subsequently exported,
without being registered and in good standing with the Directorate of Defense
Trade Controls of the U.S. Department of State; (v) imported any goods except in
compliance with the import and customs Laws of the United States, including
Title 19 of the United States Code, Title 19 of the Code of Federal Regulations,
and all other regulations administered or enforced by U.S. Customs and Border
Protection and the U.S. Department of Commerce; or (vi) materially violated the
anti-boycott prohibitions, or materially failed to comply with the reporting
requirements, of the EAR and the Tax Reform Act of 1976 (26 U.S.C. § 999).

3.14 Absence of Certain Changes or Events. Since December 31, 2019, (a) each
Debtor has conducted its businesses in the Ordinary Course of Business,
excluding any transactions that are effected in connection with the Chapter 11
Cases that are specifically contemplated by the RSA, (b) there has not been any
change with respect to any finance or Tax accounting elections, methods,
principles or practices of any Debtor, (c) no Debtor has incurred any damage,
destruction, loss or casualty to its property or assets with a value,
individually or in the aggregate, in excess of $1,000,000 (whether or not
covered by insurance) and (d) there has been no Material Adverse Effect.

3.15 Material Contracts.

(a) Other than any Material Contract that has been rejected in the Chapter 11
Cases, which rejection was done with the prior written consent of the Requisite
Backstop Parties, each Material Contract is in full force and effect and is
valid, binding and enforceable against the applicable Debtor and, to the
Knowledge of the Debtors, each other party thereto, in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, fraudulent transfer and other
similar Laws of general applicability relating to or affecting creditor’s rights
generally and by the application of general principles of equity. Other than as
a result of the commencement of the Chapter 11 Cases, neither the Debtors nor,
to the Knowledge of the Debtors, any other party to any Material Contract is in
breach of or default under any obligation thereunder or has given notice of
default to any other party thereunder, except for breaches and defaults that
would not, individually or in the aggregate, reasonably be expected to be
adverse in any material respect to the Debtors, taken as a whole.

 

-19-



--------------------------------------------------------------------------------

(b) The Debtors have not received any written notice from any lessor (including
copies of any such notices provided to the Debtors by third party operators)
under any of the Leases that are material to the Debtors’ business seeking to
terminate, cancel or rescind any Lease, and the Debtors have not received any
written notice from any lessor under any of the Leases (including copies of any
such notices provided to the Debtors by third party operators) alleging any
default or event or circumstance which, with the giving of notice or the passage
of time or both, would give rise to a default under any the Leases, except the
commencement of the Chapter 11 Cases.

3.16 Financial Statements; No Undisclosed Liabilities. (a) The unaudited
consolidated balance sheet of UP Holdings and its Subsidiaries as of March 31,
2020, and the related unaudited consolidated statements of operations,
shareholders’ equity, and cash flows for the fiscal quarter ended March 31, 2020
(collectively, the “Unaudited Financial Statements”), and (b) the audited
consolidated balance sheet of UP Holdings and its Subsidiaries as of
December 31, 2019, and the related audited consolidated statements of
operations, shareholders’ equity, and cash flows for the fiscal year ended
December 31, 2019 (collectively, the “Audited Financial Statements” and,
together with the Unaudited Financial Statements, the “Financial Statements”),
were prepared in accordance with GAAP, applied on a consistent basis for the
periods involved, and fairly present, in all material respects, the financial
position of UP Holdings and its Subsidiaries as of the dates thereof and the
results of their operations for the periods then ended. There are no liabilities
or obligations of the Debtors of any kind whatsoever, whether accrued,
contingent, absolute, determined or determinable, other than (i) liabilities or
obligations set forth in the face of the balance sheet included in the Unaudited
Financial Statements (such balance sheet, the “Most Recent Balance Sheet”),
(ii) liabilities or obligations which were incurred in the Ordinary Course of
Business after the date of the Most Recent Balance Sheet, (iii) liabilities or
obligations incurred in connection with the transactions contemplated by the
Definitive Documents, (iv) liabilities or obligations set forth on Schedule 3.16
of the Debtor Disclosure Schedules, and (v) liabilities or obligations which
would not, individually or in the aggregate, reasonably be expected to be
adverse in any material respect to the Debtors, taken as a whole.

3.17 Properties, Titles, etc..

(a) Each of the Debtors has Good and Defensible Title to at least 80% of the
total PV-9 (as defined in the DIP Credit Agreement) of the Oil and Gas
Properties of such Debtors set forth in the Reserve Report, in each case, free
and clear of all Encumbrances except for Permitted Liens (as defined in the DIP
Credit Agreement). None of the Oil and Gas Properties have been sold or acquired
since the date of the Reserve Report, except as set forth on Schedule 3.17(a) of
the Debtor Disclosure Schedules.

(b) Except as would not, individually or in the aggregate, reasonably be
expected to be adverse in any material respect to the Debtors, taken as a whole,
(i) all leases and agreements necessary for the conduct of business of the
Debtors in the Ordinary Course of Business and (ii) all oil and gas leases of
the Debtors are, in each case, valid and subsisting and

 

-20-



--------------------------------------------------------------------------------

in full force and effect, and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such lease or agreement referred to in either of the
foregoing clauses (i) or (ii), except a default arising from the commencement of
the Chapter 11 Cases.

(c) The rights and properties presently owned, leased or licensed by the
Debtors, including all easements and rights of way, include all rights and
properties necessary to permit the Debtors to conduct their business in all
material respects in the same manner as their business has been conducted prior
to the Execution Date.

(d) All of the properties of the Debtors which are reasonably necessary for the
operation of their businesses in the Ordinary Course of Business are in good
working condition and are maintained in accordance with prudent business
standards.

(e) Each of the Debtors maintains, operates and develops its Oil and Gas
Properties and other material properties, or causes such Oil and Gas Properties
and other material properties to be operated, in accordance with reasonably
prudent practices of the industry and in material compliance with all applicable
Laws and assignments, deeds, leases, sub-leases, contracts and agreements
affecting its interests in such Oil and Gas Properties and other material
properties.

3.18 Tax Matters.

(a) All material Tax Returns required to be filed by or on behalf of any Debtor,
including any consolidated, combined or unitary Tax Return of which any Debtor
is or was includable, have been properly prepared and duly and timely filed with
the appropriate Taxing Authorities in all jurisdictions in which such Tax
Returns are required to be filed (after giving effect to any valid extensions of
time in which to make such filings). All material Taxes payable by or on behalf
of any Debtor directly, or as part of the consolidated, combined or unitary Tax
Return of another taxpayer, have been fully and timely paid, other than (i) any
Tax that is being contested in good faith with respect to which adequate
reserves or accruals have been established on the books and records of such
Debtor, or (ii) any Tax the nonpayment of which is permitted or required by the
Bankruptcy Code. No agreement, waiver or other document or arrangement extending
or having the effect of extending the period for assessment or collection of a
material amount of Taxes (including any applicable statute of limitations) has
been executed or filed with the IRS or any other Governmental Body by or on
behalf of any Debtor (or any consolidated, combined or unitary group of which
any Debtor was or is includable for Tax purposes) and is currently in force
(other than pursuant to extensions of time to file Tax Returns obtained in the
Ordinary Course of Business).

(b) Each Debtor has complied in all material respects with all applicable Laws
relating to the payment and withholding of Taxes and has duly and timely
withheld from employee salaries, wages, and other compensation and has paid over
to the appropriate Taxing Authorities or other applicable Governmental Bodies
all amounts required to be so withheld and paid over for all periods under all
applicable Laws.

 

-21-



--------------------------------------------------------------------------------

(c) Except as described on Schedule 3.18(c) of the Debtor Disclosure Schedules,
all material deficiencies asserted or assessments made as a result of any
examinations by any Taxing Authority or any other Governmental Body of the Tax
Returns of or covering or including any Debtor have been fully paid, and there
are no other material audits, investigations or other Proceedings by any Taxing
Authority or any other Governmental Body in progress, nor has any Debtor
received written notice from any Taxing Authority or other applicable
Governmental Body that it intends to conduct or commence such an audit,
investigation or other Proceeding. No issue has been raised by any Taxing
Authority or other applicable Governmental Body in any current examination that,
if decided adversely to any of the Debtors, would result in a material
deficiency in the tax year to which the examination relates. There are no
Encumbrances for Taxes with respect to any Debtor, or with respect to the assets
or business of any Debtor, nor is there any such Encumbrance that is pending or
threatened, other than Permitted Encumbrances.

3.19 Labor and Employment Compliance.

(a) To the Knowledge of the Debtors, each Debtor is in material compliance with
all applicable Laws or Orders respecting labor and employment matters, including
labor relations, terms and conditions of employment, equal employment
opportunity (including discrimination, harassment and retaliation), family and
medical leave and other leaves of absence required by applicable Law, disability
benefits, affirmative action, employee privacy and data protection, health and
safety, wage and hours, worker classification as employees or independent
contractors, child labor, immigration, Tax withholding, unemployment insurance,
workers’ compensation, and plant closures and layoffs, except where the failure
to comply with such applicable Laws or Orders would not, individually or in the
aggregate, reasonably be expected to be adverse in any material respect to the
Debtors, taken as a whole. There is no, and during the past three (3) years
there has been no, Proceeding pending or, to the Knowledge of the Debtors,
threatened against any Debtor alleging a violation of any such applicable Law or
Order pertaining to labor or employment matters, except for any such Proceedings
that would not, individually or in the aggregate, reasonably be expected to be
adverse in any material respect to the Debtors, taken as a whole. No Debtor has
any material liability with respect to any employee leased from another
employer.

(b) The Debtors are not bound by any collective bargaining agreements or other
labor-related contract or arrangement. Within the past three (3) years, no labor
union or labor organization has (i) represented or purported to represent any
employee, (ii) made a demand to any of the Debtors or, to the Knowledge of the
Debtors, to any Governmental Bodies for recognition or certification, and there
are no representation or certification proceedings or petitions seeking a
representation proceeding presently pending, threatened in writing or, to the
Knowledge of the Debtors, verbally threatened to be brought or filed with the
National Labor Relations Board or any other labor relations Governmental Body.
Within the past three (3) years, there have been no actual or, to the Knowledge
of the Debtors, threatened, material labor arbitrations, material grievances,
material labor disputes, strikes, lockouts, walkouts, slowdowns or work
stoppages, or picketing by any employee of any of the Debtors. None of the
Debtors has committed a material unfair labor practice (as defined in the
National Labor Relations Act or similar applicable Law) within the past three
(3) years.

 

-22-



--------------------------------------------------------------------------------

(c) The Debtors have not, within the past three (3) years, effectuated an event
giving rise to a notice obligation, including a “plant closing” or “mass layoff”
(as those terms are defined in the federal Worker Adjustment Retraining
Notification Act, or any analogous state or local Law), affecting, in whole or
in part, any site of employment, facility or operating unit of any of the
Debtors.

(d) To the Knowledge of the Debtors, no current or former employee of any Debtor
is, in any material respect, in violation of any term of any employment
contract, non-disclosure agreement, or non-competition agreement with any
Debtor. To the Knowledge of the Debtors, no employee of any Debtor is, in any
material respect, in violation of the terms of any restrictive covenant with any
third party, including any former employer relating to the right of any such
employee to be employed by any Debtor or to the use of trade secrets or
proprietary information of others and, to the Knowledge of the Debtors, no such
claims are threatened.

3.20 Related Party Transactions. Except as described on Schedule 3.20 of the
Debtor Disclosure Schedules, none of the Debtors is party to any transaction,
arrangement or Contract with (a) any of the current or former officers, Persons
that own or hold (together with their Affiliates) more than 5% of the common
stock of UP Holdings, members of the board of directors or board of managers (or
comparable governing body) or Affiliates of any of the Debtors (excluding any of
the other Debtors), or (b) any immediate family member or Affiliate thereof (the
Persons described in clauses (a) and (b) being referred to as, each a “Related
Party” and, collectively, the “Related Parties”), in any such case other than
(i) in the case of any officer or director, any Benefit Plans that are described
on Schedule 3.12(a) of the Debtor Disclosure Schedules and (ii) obligations to
pay fees to any director of any Debtor in connection with the performance of his
or her service as a director of such Debtor. None of the Related Parties own any
material property or right, tangible or intangible, that is used by any Debtor.

3.21 Insurance. All insurance policies of the Debtors as of the Execution Date
or under which any of the Debtors or any of their respective businesses,
employees, assets, liabilities or properties are insured as of the Execution
Date (the “Insurance Policies”) are in full force and effect, and, except to the
extent any such Insurance Policy has been replaced after the Execution Date with
comparable substitute insurance coverage that will remain in full force and
effect immediately following the Closing, will remain in full force and effect
immediately following Closing. All premiums payable under the material Insurance
Policies have been paid to the extent such premiums are due and payable. The
Debtors have otherwise complied with the terms and conditions of, and their
obligations under, all of the material Insurance Policies in all material
respects, and no event has occurred which, with notice or the lapse of time or
both, would constitute such a breach or default, or permit termination,
modification, or acceleration, under any of the material Insurance Policies. To
the Knowledge of the Debtors, there is no threatened termination of, premium
increase with respect to, or material alteration of coverage under, any of the
Insurance Policies. During the past three (3) years, no claims have been denied
under the Insurance Policies and the Debtors have not (a) had a claim rejected
or a payment denied by any insurance provider, (b) had a claim under any
Insurance Policy in which there is an outstanding reservation of rights or
(c) had the policy limit under any Insurance Policy exhausted or materially
reduced, except for any such rejection, denial, reservation, exhaustion or
reduction that would not, individually or in the aggregate, reasonably be
expected to be adverse in any material respect to the Debtors, taken as a whole.
The insurance maintained by or on behalf of the Debtors is adequate to insure
against such losses and risks as are prudent and customary in the businesses in
which they are engaged.

 

-23-



--------------------------------------------------------------------------------

3.22 SEC Reports and Bankruptcy Documents. Since December 31, 2018, UP Holdings
has filed all forms, reports, statements, schedules, certifications and other
documents (including all exhibits, amendments and supplements thereto) with the
SEC as required by the Securities Act or the Exchange Act. The Disclosure
Statement, the monthly operating reports and the other pleadings filed with the
Bankruptcy Court (collectively, the “Bankruptcy Documents”), when filed with the
Bankruptcy Court, and the SEC Reports, when they became effective or were filed
with the SEC, as the case may be, (a) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and (b) complied in all material respects,
in the case of the Bankruptcy Documents, with the requirements of the Bankruptcy
Code, and in the case of the SEC Reports, with the requirements of the
Securities Act, the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”), as
the case may be, and the applicable rules and regulations of the SEC under the
Securities Act, the Exchange Act and SOX, as the case may be.

3.23 Internal Control Over Financial Reporting. The Debtors have established and
maintain a system of internal control over financial reporting (as defined in
Rules 13a-15(f) and 15d-15(f) promulgated under the Exchange Act) that complies
with the requirements of the Exchange Act and has been designed to provide
reasonable assurances regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP and, to the Knowledge of the Debtors, there are no weaknesses in UP
Holdings’ internal control over financial reporting as of the Execution Date.

3.24 Disclosure Controls and Procedures. The Debtors (a) maintain disclosure
controls and procedures (within the meaning of Rules 13a-15(e) and 15d-15(e)
promulgated under the Exchange Act) designed to ensure that information required
to be disclosed by UP Holdings in the reports that UP Holdings files and submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the SEC’s rules and forms, including that
information required to be disclosed by UP Holdings in the reports that it files
and submits under the Exchange Act is accumulated and communicated to management
of the Debtors as appropriate to allow timely decisions regarding required
disclosure, and (b) have disclosed, based upon the most recent evaluation by the
Chief Executive Officer and Chief Financial Officer of the Debtors’ internal
control over financial reporting, to its auditors and the audit committee of UP
Holdings’ board of directors (i) all material weaknesses in the design or
operation of the Debtors’ internal control over financial reporting which are
reasonably likely to adversely affect their ability to record, process,
summarize and report financial data and (ii) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Debtors’ internal control over financial reporting.

3.25 Investment Company Act. None of the Debtors is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the SEC thereunder.

 

-24-



--------------------------------------------------------------------------------

3.26 Oil and Gas Matters.

(a) All rentals, royalties and other burdens on production and expenses relating
to or arising from the Debtors’ ownership or operation of the Oil and Gas
Properties, the production of Hydrocarbons or the receipt of proceeds therefrom,
have been, and are being, paid (timely and before the same become delinquent) by
the Debtors; provided that for any Oil and Gas Properties that are operated by
any Person other than a Debtor or any of its Affiliates, the representation in
this Section 3.26 is qualified by the phrase, “To the Knowledge of the Debtors.”

(b) Except for routine expenditures incurred in the Ordinary Course of Business
and capital expenditures that are consistent with the Approved Budget (as
defined in the DIP Credit Agreement), the Debtors have not entered into any
commitment or obligation with a third party for any expenditures relating to the
ownership or operation of the Oil and Gas Properties, including expenditures to
drill additional wells, or to deepen, plug back, or rework existing Wells, or to
abandon any Wells, or to conduct other operations under the applicable operating
agreement on the Oil and Gas Properties.

(c) Except as described on Schedule 3.26(c) of the Debtor Disclosure Schedules,
there are no material Imbalances arising with respect to the Oil and Gas
Properties.

(d) There are no Wells located on the Leases or lands covered thereby or pooled
or unitized therewith that: (i) any Debtor is currently obligated (directly or
indirectly) by Law or Contract to plug and abandon; (ii) any Debtor will be
obligated (directly or indirectly) by Law or Contract to plug or abandon with
the lapse of time or notice or both because the Well is not currently capable of
producing in commercial quantities; or (iii) have been plugged and abandoned but
have not been plugged in accordance with all applicable Laws of each
Governmental Body having jurisdiction over the Oil and Gas Properties, except in
each case of clauses (i), (ii) and (iii) for any obligation or noncompliance
that would not, individually or in the aggregate, reasonably be expected to be
adverse in any material respect to the Debtors, taken as a whole.

(e) No Debtor is obligated by virtue of any material take-or-pay payment,
advance payment or other similar payment (other than gas balancing arrangements)
to deliver Hydrocarbons, or proceeds from the sale thereof, attributable to the
Oil and Gas Properties at some future time without receiving payment therefor at
or after the time of delivery.

(f) There exists no agreements or arrangements by or binding upon any of the
Debtors for the sale of production from the Oil and Gas Properties (including
calls on, or other rights to purchase, production, whether or not the same are
currently being exercised) at a fixed price and have a maturity or expiry date
of longer than six (6) months from the Execution Date other than agreements or
arrangements which are cancelable with 90 days’ notice or less without penalty
or detriment. Except as set forth on Schedule 3.26(f) of the Debtor Disclosure
Schedules, none of the Debtors is taking any of its production from the Oil and
Gas Properties in kind and all production is being sold by the operator of the
Leases and Wells pursuant to the applicable joint operating agreements. The
Debtors are currently receiving payment in the ordinary course for all
production from (or attributable to) Oil and Gas Properties covered by a
production sales contract in accordance with the terms of such production sales
contract.

 

-25-



--------------------------------------------------------------------------------

3.27 Holding Company Status. The sole activity, operations and business of UP
Holdings since its formation has consisted of (a) owning all of the issued and
outstanding shares of capital stock of UP Energy and (b) activities that are
incidental (i) to its ownership of the issued and outstanding shares of capital
stock of UP Energy, or (ii) to the maintenance of its legal existence. At the
Effective Date, UP Holdings (x) will not own or have any rights in or to any
assets, properties, Contracts, permits or licenses that are used in, or that are
useful to, the businesses and operations of any of the other Debtors, (y) will
not be a party to any Contract related to the businesses and operations of any
of the other Debtors, and (z) will have no rights (including third party
beneficiary rights), obligations or liabilities under any Contract, permit or
license related to the businesses and operations of any of the other Debtors.

4. Representations and Warranties of the Backstop Parties. Each Backstop Party,
severally and not jointly, hereby represents and warrants to the Debtors as set
forth in this Section 4. Each representation and warranty of each Backstop Party
is made as of the Execution Date and as of the Effective Date:

4.1 Organization of Such Backstop Party. Such Backstop Party is duly
incorporated, organized or formed (as applicable), validly existing and in good
standing under the Laws of its jurisdiction of incorporation, organization or
formation (as applicable), with full corporate, partnership or limited liability
company (as applicable) power and authority to conduct its business as it is now
conducted.

4.2 Authority; No Conflict.

(a) Such Backstop Party (i) has the requisite corporate, partnership or limited
liability company (as applicable) power and authority (A) to enter into, execute
and deliver this Agreement and each other Definitive Document entered into
pursuant to the Contemplated Transactions to which such Backstop Party is a
party and (B) to perform and consummate the transactions contemplated hereby,
and (ii) has taken all necessary corporate, partnership or limited liability
company (as applicable) action required for (x) the due authorization, execution
and delivery by such Backstop Party of this Agreement and each other Definitive
Document entered into pursuant to the Contemplated Transactions to which such
Backstop Party is a party and (y) the performance and consummation of the
transactions contemplated hereby by such Backstop Party. This Agreement has been
duly executed and delivered by such Backstop Party. This Agreement constitutes
the legal, valid and binding obligation of such Backstop Party, enforceable
against such Backstop Party in accordance with its terms, except that such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar Laws now or hereafter in effect relating to or affecting the
rights and remedies of creditors and general principles of equity (whether
considered in a proceeding at Law or in equity).

(b) Neither the execution and delivery by such Backstop Party of this Agreement,
the execution and delivery of each other Definitive Document entered into
pursuant to the Contemplated Transactions to which such Backstop Party is a
party nor the performance or consummation by such Backstop Party of any of the
transactions contemplated hereby (including the purchase by such Backstop Party
of its Backstop Commitment Percentage of the Unsubscribed Securities and, to the
extent applicable, its Priority Backstop Commitment Percentage of the Priority
Rights Offering Securities) will, directly or indirectly (with or without notice
or lapse of time or both):

(i) contravene, conflict with, or result in a violation or breach of any
provision of the Organizational Documents of such Backstop Party;

 

-26-



--------------------------------------------------------------------------------

(ii) contravene, conflict with, or result in a violation of, any pending or
existing Law or Order to which such Backstop Party, or any of the properties,
assets, rights or interests owned, leased or used by such Backstop Party, are
bound or may be subject; or

(iii) contravene, conflict with or result in a violation or breach of any
provision of, or give rise to any right of termination, acceleration or
cancellation under, any material Contract to which such Backstop Party is a
party or which any of the properties, assets, rights or interests owned, leased
or used by such Backstop Party are bound or may be subject;

except, in the case of clauses (ii) and (iii) above, where such occurrence,
event or result would not reasonably be expected to prohibit, materially delay
or materially and adversely impact such Backstop Party’s performance or
consummation of its obligations under this Agreement.

Except (x) for filings under the HSR Act or other applicable competition Laws,
(y) for Consents which have been obtained, notices which have been given and
filings which have been made, and (z) where the failure to give any notice,
obtain any Consent or make any filing would not reasonably be expected to
prohibit, materially delay or materially and adversely impact such Backstop
Party’s performance or consummation of its obligations under this Agreement,
such Backstop Party is not and will not be required to give any notice to, make
any filing with or obtain any Consent from, any Person in connection with the
execution and delivery by such Backstop Party of this Agreement or the
consummation or performance by such Backstop Party of any of the transactions
contemplated hereby.

4.3 Backstop Securities Not Registered. Such Backstop Party understands that the
Backstop Securities have not been registered under the Securities Act. Such
Backstop Party also understands that the Backstop Securities are being offered
and sold pursuant to an exemption from registration provided under
Section 4(a)(2) of the Securities Act based in part upon such Backstop Party’s
representations contained in this Agreement and cannot be sold by such Backstop
Party unless subsequently registered under the Securities Act or an exemption
from registration is available.

4.4 Acquisition for Own Account. Such Backstop Party is acquiring the Backstop
Securities for its own account (or for the accounts for which it is acting as
investment advisor or manager) for investment and not with a present view toward
distribution, within the meaning of the Securities Act. Subject to the
foregoing, by making the representations herein, such Backstop Party does not
agree to hold its Backstop Securities for any minimum or other specific term and
reserves the right to dispose of its Backstop Securities at any time in
accordance with or pursuant to a registration statement or exemption from the
registration requirements under the Securities Act and any applicable state
securities Laws.

 

-27-



--------------------------------------------------------------------------------

4.5 Accredited Investor; Sophistication; Investigation. Such Backstop Party is
an Accreditor Investor and has such knowledge and experience in financial and
business matters that such Backstop Party is capable of evaluating the merits
and risks of its investment in the Backstop Securities. Such Backstop Party
understands and is able to bear any economic risks of such investment. Anything
herein to the contrary notwithstanding, nothing contained in any of the
representations, warranties or acknowledgments made by any Backstop Party in
this Section 4.5 will operate to modify or limit in any respect the
representations and warranties of the Debtors or to relieve the Debtors from any
obligations to the Backstop Parties for breach thereof or the making of
misleading statements or the omission of material facts in connection with the
transactions contemplated herein. Except for the representations and warranties
expressly set forth in this Agreement or any of the other Definitive Documents,
such Backstop Party has independently evaluated the merits and risks of its
decision to enter into this Agreement and disclaims reliance on any
representations or warranties, either express or implied, by or on behalf of any
of the Debtors.

4.6 Informed Investment Decision. Subject to the representations and warranties
of the Debtors set forth in this Agreement (the truth and accuracy of which such
Backstop Party has relied), (a) such Backstop Party has conducted its own
independent evaluation, made its own independent review and analysis of the
business and affairs of the Debtors and consulted with advisors as it has deemed
necessary, prudent, or advisable in order for such Backstop Party to make its
own determination and informed investment decision to execute and deliver this
Agreement and enter into the Contemplated Transactions and acquire the Backstop
Securities and (b) such Backstop Party has adequate information to evaluate the
Contemplated Transactions and has had the opportunity to discuss such
information with its advisors.

4.7 Claims. Except for such transfers permitted by the terms of the RSA or this
Agreement, such Backstop Party has not entered into any Contract to transfer, in
whole or in part, any portion of its right, title or interest in its Allowed
First Lien Term Loan Claims and Allowed Second Lien Notes Claims, as applicable,
that such Backstop Party holds where such transfer would prohibit such Backstop
Party from complying with the terms of this Agreement or the RSA.

4.8 Brokers or Finders. Except for the fees payable to Evercore Group L.L.C.,
such Backstop Party has not incurred any obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payments in connection with this Agreement for which the Debtors may be
liable.

4.9 Proceedings. There are no pending, existing, instituted, outstanding or, to
the knowledge of such Backstop Party, threatened Proceedings against such
Backstop Party which, if adversely determined, would reasonably be expected to
prohibit, materially delay or materially and adversely impact such Backstop
Party’s performance or consummation of its obligations under this Agreement.

4.10 Sufficiency of Funds. On the Business Day on which the Deposit Deadline
occurs, such Backstop Party will have available funds sufficient to pay such
Backstop Party’s Aggregate Purchase Price.

 

-28-



--------------------------------------------------------------------------------

5. Covenants of the Debtors. The Debtors hereby, jointly and severally, agree
with the Backstop Parties as set forth in this Section 5.

5.1 Approval of this Agreement. The Confirmation Order shall (a) authorize and
approve (i) this Agreement and the execution, delivery and performance by the
Debtors of this Agreement, (ii) the payment of the expenses and other amounts
required to be paid by the Debtors hereunder (including the Put Option Premium,
the commitment premium related to the Exit Term Loans in accordance with the
Exit Term Loan Documents and the Backstop Expenses), which shall constitute
allowed super-priority administrative claims against the Debtors’ estates under
sections 503(b) and 507(a)(1) of the Bankruptcy Code, and (iii) the
indemnification and contribution provisions set forth herein, (b) release and
exculpate the Backstop Parties and their respective Affiliates and
Representatives from any liability for participation in the transactions
contemplated hereby or any of the other Contemplated Transactions, (c) authorize
and approve all documents, instruments, agreements and other materials entered
into, delivered, distributed or otherwise used in connection with the Rights
Offering (including the Rights Offering Procedures and the accompanying
subscription form), and (d) otherwise be in form and substance reasonably
satisfactory to the Requisite Backstop Parties; provided, that the signature
pages, exhibits and schedules to any copy of this Agreement that is filed with
the Bankruptcy Court shall be subject to redaction as the Requisite Backstop
Parties determine, including redacting (x) the names of the Backstop Parties,
(y) the Backstop Commitment Percentage (including both the Tier 1 Backstop
Commitment Percentage and the Tier 2 Backstop Commitment Percentage) and the
Priority Backstop Commitment Percentage of each Backstop Party, and (z) the Exit
Term Loan Cap Amount of each Specified Backstop Party. The Debtors shall support
and use commercially reasonable efforts to obtain entry of the Confirmation
Order by the Bankruptcy Court no later than September 5, 2020. The Debtors shall
provide the Backstop Parties and counsel to the Backstop Parties identified in
Section 12(a) hereof with a copy of the proposed Confirmation Order (together
with copies of any briefs, pleadings and motions related thereto) for review and
comment by the Backstop Parties and such counsel a reasonable period of time
prior to filing such proposed Confirmation Order (or any such briefs, pleadings
or motions related thereto) with the Bankruptcy Court (but in no event less than
three (3) Business Days prior to such filing). Any comments received by the
Debtors from the Backstop Parties or such counsel with respect to the
Confirmation Order (or any briefs, pleadings or motions related thereto) shall
be considered by them in good faith and, to the extent the Debtors disagree
with, or determine not to incorporate, any such comments, they shall inform the
Backstop Parties thereof and discuss the same with the Backstop Parties. Any
amendments, modifications, changes or supplements to the Confirmation Order
sought by the Debtors shall be in form and substance reasonably acceptable to
the Requisite Backstop Parties. If the Confirmation Order or any other Orders of
the Bankruptcy Court relating to this Agreement shall be appealed by any Person
(or a petition for certiorari or motion for reconsideration, amendment,
clarification, modification, vacation, stay, rehearing or reargument shall be
filed with respect to the Confirmation Order or any such other Order), the
Debtors shall diligently defend against any such appeal, petition or motion and
shall use their commercially reasonable efforts to obtain an expedited
resolution of any such appeal, petition or motion. The Debtors shall keep the
Backstop Parties reasonably informed and updated regarding the status of any
such appeal, petition or motion.

 

-29-



--------------------------------------------------------------------------------

5.2 Exit RBL Facility. The Debtors shall use commercially reasonable efforts to
enter into, on prior to the Effective Date, the Exit RBL Facility on the terms
and conditions contemplated by the Exit RBL Commitment Letter, including by
using their commercially reasonable efforts to (a) negotiate, execute and
deliver the definitive documentation for the Exit RBL Facility (the “Exit RBL
Facility Documents”) and (b) satisfy all conditions in the Exit RBL Facility
Documents. The Debtors shall promptly provide copies of interim drafts and final
execution copies of all Exit RBL Facility Documents for review and comment by,
and the reasonable approval of, the Requisite Backstop Parties. The Debtors
shall not amend, supplement or modify the Exit RBL Commitment Letter in any
material respect or terminate the Exit RBL Commitment Letter, in any such case
without the prior written consent of the Requisite Backstop Parties (which
consent may be withheld by the Requisite Backstop Parties in their sole and
absolute discretion). The Exit RBL Facility Documents shall be consistent in all
material respects with the terms set forth in the Exit RBL Commitment Letter,
except as may otherwise be agreed to by the Requisite Backstop Parties.
Notwithstanding the foregoing, each of the Debtors acknowledges and agrees that
neither the Backstop Parties nor any of their respective Affiliates or
Representatives shall have any responsibility for the Exit RBL Facility and
shall not be liable or otherwise responsible for any statements, assertions,
facts, projections, forecasts, data or other information contained or referred
to in any materials prepared by or on behalf of the Debtors, the agents or
lenders under the Exit RBL Facility, or any of their respective Affiliates or
Representatives in connection with the Exit RBL Facility.

5.3 Conditions Precedent. The Debtors shall use their commercially reasonable
efforts to satisfy or cause to be satisfied all the conditions precedent set
forth in Section 7.1 hereof and the Plan (including procuring and obtaining all
Consents, authorizations and waivers of, making all filings with, and giving all
notices to, Persons (including Governmental Bodies) which may be necessary or
required on its part in order to consummate or effect the transactions
contemplated herein); provided, however, that nothing contained in this
Section 5.3 shall obligate the Debtors to waive any right or condition under
this Agreement, the RSA, the Plan or any of the other Definitive Documents.

5.4 Notification. The Debtors shall: (a) on request by any of the Backstop
Parties, cause the Rights Offering Subscription Agent to notify each of the
Backstop Parties in writing of the aggregate Per Share Purchase Price that
Rights Offering Participants have subscribed for pursuant to the Rights Offering
as of the close of business on the Business Day preceding such request or the
most recent practicable time before such request, as the case may be, and
(b) following the Subscription Funding Deadline, (i) cause the Rights Offering
Subscription Agent to notify each of the Backstop Parties in writing, within
five (5) Business Days after the Subscription Funding Deadline, of the aggregate
Per Share Purchase Price of Unsubscribed Securities and (ii) timely comply with
their obligations under Section 1.1(b) hereof.

5.5 Use of Proceeds. The Debtors shall use the net cash proceeds from the sale
of the Rights Offering Securities from the Rights Offering and the sale of the
Backstop Securities pursuant to this Agreement solely as authorized in the Plan.

5.6 HSR Act and Foreign Competition Filings. The Debtors shall promptly prepare
and file all necessary documentation and effect all applications that are
necessary under

 

-30-



--------------------------------------------------------------------------------

the HSR Act or any applicable foreign competition Laws so that all applicable
waiting periods shall have expired or been terminated thereunder with respect to
the purchase of Backstop Securities hereunder, the issuance and purchase of
Rights Offering Securities in connection with the Rights Offering, or any of the
other Contemplated Transactions in time for such transactions to be consummated
within the timeframes contemplated hereunder and under the RSA, and not take any
action, or fail to take any action, that is intended or reasonably likely to
materially impede or delay the ability of the parties to obtain any necessary
approvals required for the Contemplated Transactions. Without limiting the
provisions of Section 2.2, the Debtors shall bear all costs and expenses of the
Debtors and any Backstop Expenses in connection with the preparation or the
making of any filing under the HSR Act or applicable foreign competition Laws,
including any filing fees thereunder.

5.7 Milestones. The Debtors shall cause each of the Milestones set forth in
Section 4 of the RSA that are to be performed by the Debtors after the date
hereof to be satisfied, in each case after giving effect to any waiver,
extension, amendment, modification or consent to any Milestone that is effective
in accordance with the terms of the RSA regardless of whether such waiver,
extension, amendment, modification or consent was obtained prior to or on or
after the date hereof.

5.8 RSA Covenants. Each of the covenants and agreements set forth in Section 8
of the RSA (collectively, the “RSA Covenants”), are hereby incorporated herein
by reference with full force and effect as if fully set forth herein by applying
the provisions thereof mutatis mutandis (such that all changes and modifications
to the defined terms and other terminology used in the RSA Covenants shall be
made so that the RSA Covenants can be applied in a logical manner in this
Agreement), and the Debtors shall perform, abide by and observe, for the benefit
of the Backstop Parties, all of the RSA Covenants as incorporated herein and
modified hereby, in each case after giving effect to any waiver, extension,
amendment, modification or consent to any RSA Covenant that is effective in
accordance with the terms of the RSA regardless of whether such waiver,
extension, amendment, modification or consent was obtained prior to or on or
after the date hereof. The Debtors shall not assert, or support any assertion by
any third party, that the RSA Covenants, as incorporated herein and modified
hereby, are not enforceable by the Backstop Parties by reason of the fact that
the RSA Covenants are included in a Contract that was entered into by the
Debtors prior to the Petition Date or otherwise, or that the Requisite Backstop
Parties shall be required to obtain relief from the automatic stay from the
Bankruptcy Court as a condition to the right of the Requisite Backstop Parties
to terminate this Agreement pursuant to Section 8(b) on account of a breach or
violation of any of the RSA Covenants.

6. Covenants of the Backstop Parties.

6.1 Conditions Precedent. Each Backstop Party shall use its commercially
reasonable efforts to satisfy or cause to be satisfied on or prior to the
Effective Date all of the conditions precedent applicable to such Backstop Party
set forth in Section 7.2 hereof; provided, however, that nothing contained in
this Section 6.1 shall obligate the Backstop Parties to waive any right or
condition under this Agreement, the RSA, the Plan or any of the other Definitive
Documents.

 

-31-



--------------------------------------------------------------------------------

6.2 HSR Act and Foreign Competition Filings. Each Backstop Party shall promptly
prepare and file all necessary documentation and effect all applications that
are necessary under the HSR Act or any applicable foreign competition Laws so
that all applicable waiting periods shall have expired or been terminated
thereunder with respect to the purchase of Backstop Securities hereunder, the
issuance and purchase of Rights Offering Securities in connection with the
Rights Offering or any of the other Contemplated Transactions within the
timeframes contemplated hereunder and in the RSA, and not take any action that
is intended or reasonably likely to materially impede or delay the ability of
the parties to obtain any necessary approvals required for the Contemplated
Transactions. Anything herein to the contrary notwithstanding, none of the
Backstop Parties (or their respective ultimate parent entities, as such term is
used in the HSR Act) shall be required to (a) disclose to any other party hereto
any information contained in its HSR Notification and Report Form or filings
under any applicable foreign competition Laws that such party, in its sole
discretion, deems confidential, except as may be required by any Debtor to
complete its notification under the HSR Act or by applicable Laws as a condition
to the expiration or termination of all applicable waiting periods under the HSR
Act and any applicable foreign competition Laws, (b) agree to any condition,
restraint or limitation relating to its or any of its Affiliates’ ability to
freely own or operate all or a portion of its or any of its Affiliates’
businesses or assets, (c) hold separate (including by trust or otherwise) or
divest any of its or any of its Affiliates’ businesses or assets, or (d) hold
separate (including by trust or otherwise) or divest any assets of any of the
Debtors. Without limiting the provisions of Section 2.2, the Debtors shall bear
all costs and expenses of the Debtors and any Backstop Expenses in connection
with the preparation or the making of any filing under the HSR Act or any
applicable foreign competition Laws, including any filing fees thereunder.

7. Conditions to Closing.

7.1 Conditions Precedent to Obligations of the Backstop Parties. The obligations
of the Backstop Parties to subscribe for and purchase Backstop Securities (other
than the Put Option Securities) and Backstop Priority Commitment Securities
pursuant to their respective Backstop Commitments are subject to the
satisfaction (or waiver in writing by the Requisite Backstop Parties) of each of
the following conditions prior to or on the Effective Date:

(a) RSA. None of the following shall have occurred: (i) the RSA shall not have
been terminated by any party thereto, (ii) no Term Lender Termination Event
shall have occurred which was not waived in writing by the Requisite Backstop
Parties (disregarding whether any such Term Lender Termination Event was waived
in writing by the Required Consenting Term Lenders), and (iii) there shall not
be any continuing cure period with respect to any event, occurrence or condition
that would permit the Required Consenting Term Lenders to terminate the RSA in
accordance with its terms (disregarding whether the Required Consenting Term
Lenders waived any Term Lender Termination Event that would arise out of the
failure to cure such event, occurrence or condition).

(b) Plan and Plan Supplement. The Plan, as confirmed by the Bankruptcy Court,
shall be consistent in all material respects with the Plan attached to the RSA
as Exhibit B thereto, except for any such changes that have been agreed to by
the Requisite Backstop Parties. The Plan Supplement (including all schedules,
documents and forms of documents contained therein or constituting a part
thereof) shall be consistent in all material respects with the terms of this
Agreement and the RSA and otherwise in form and substance reasonably acceptable
to the Requisite Backstop Parties.

 

-32-



--------------------------------------------------------------------------------

(c) Disclosure Statement. The Disclosure Statement shall be consistent in all
material respects with the terms of this Agreement and the RSA and otherwise in
form and substance reasonably acceptable to the Requisite Backstop Parties.

(d) Disclosure Statement Order. (i) The Bankruptcy Court shall have entered the
Order approving the Disclosure Statement (the “Disclosure Statement Order”),
(ii) the Disclosure Statement Order shall be consistent in all material respects
with the terms of this Agreement and the RSA and otherwise in form and substance
reasonably acceptable to the Requisite Backstop Parties, and (iii) the
Disclosure Statement Order shall be a Final Order.

(e) Confirmation Order. (i) The Bankruptcy Court shall have entered the
Confirmation Order, (ii) the Confirmation Order shall be consistent in all
material respects with the terms of this Agreement and the RSA and otherwise in
form and substance reasonably acceptable to the Requisite Backstop Parties, and
(iii) the Confirmation Order shall be a Final Order. Without limiting the
generality of the foregoing, the Confirmation Order shall contain the following
specific findings of fact, conclusions of Law and Orders: (A) each of the
Specified Issuances described in clauses (a)-(c) of the definition of “Specified
Issuances” are exempt from the registration and prospectus delivery requirements
of Section 5 of the Securities Act pursuant to section 1145(a) of the Bankruptcy
Code; (B) each of the Specified Issuances described in clause (d) of the
definition of “Specified Issuances” consisting of Exit Warrants issued in
connection with Exit Term Loans made in lieu of the purchase of Backstop
Priority Commitment Securities, or the issuance of shares of New Common Stock
upon the exercise of such Exit Warrants, are exempt from the registration and
prospectus delivery requirements of Section 5 of the Securities Act pursuant to
section 1145(a) of the Bankruptcy Code; (C) each of the Specified Issuances
described in clause (d) of the definition of “Specified Issuances” consisting of
Exit Warrants issued in connection with Exit Term Loans made in lieu of the
purchase of Backstop Securities, or the issuance of shares of New Common Stock
upon the exercise of such Exit Warrants, are exempt from the registration and
prospectus delivery requirements of Section 5 of the Securities Act pursuant to
Section 4(a)(2) of the Securities Act; (D) each of the Specified Issuances
described in clauses (e) and (f) of the definition of “Specified Issuances” are
exempt from the registration and prospectus delivery requirements of Section 5
of the Securities Act pursuant to Section 4(a)(2) of the Securities Act; (E) the
solicitation of acceptance or rejection of the Plan by the Backstop Parties
and/or any of their respective Related Persons (if any such solicitation was
made) was done in good faith and in compliance with the applicable provisions of
the Bankruptcy Code and, as such, the Backstop Parties and any of their
respective Related Persons are entitled to the benefits and protections of
section 1125(e) of the Bankruptcy Code; and (F) the participation by the
Backstop Parties and/or any of their respective Related Persons in the offer,
issuance, sale or purchase of any security offered, issued, sold or purchased
under the Plan (if any such participation was made) was done in good faith and
in compliance with the applicable provisions of the Bankruptcy Code and, as
such, the Backstop Parties and any of their respective Related Persons are
entitled to the benefits and protections of section 1125(e) of the Bankruptcy
Code.

 

-33-



--------------------------------------------------------------------------------

(f) Conditions to Effectiveness of Plan. The conditions to the Effective Date
set forth in the Plan shall have been satisfied (or waived with the prior
written consent of the Requisite Backstop Parties) in accordance with the Plan,
and the Effective Date shall have occurred or shall occur simultaneously with
the Closing.

(g) Rights Offering and Backstop. (i) The Rights Offering shall have been
conducted and consummated in accordance with the Plan and this Agreement,
(ii) the final Rights Offering Amount shall be reasonably acceptable to the
Requisite Backstop Parties (but shall in no event be less than the amount set
forth in the definition of “Rights Offering Amount” set forth in the Plan),
(iii) all Rights Offering Securities and Backstop Securities shall have been (or
concurrently with the Closing will be) issued and sold in connection with the
Rights Offering and/or pursuant to this Agreement, and (iv) the Debtors shall
have received (or concurrently with the Closing will receive) net cash proceeds
from the issuance and sale of Rights Offering Securities and Backstop Securities
in an aggregate amount of not less than the final Rights Offering Amount.

(h) Exit RBL Facility Documents. (i) Each of the Exit RBL Facility Documents
shall (A) have been executed and/or delivered by the Debtors (other than UP
Holdings) and each other Person required to execute and/or deliver the same,
(B) be consistent in all material respects with the terms of the Exit RBL
Commitment Letter and the RSA and otherwise in form and substance reasonably
acceptable to the Requisite Backstop Parties, and (C) be in full force and
effect, and (ii) all conditions to closing of the transactions contemplated by
the Exit RBL Facility (as set forth in the Exit RBL Facility Documents) shall
have been satisfied or waived by the requisite Person(s).

(i) Exit Term Loans and Exit Warrants. To the extent any Specified Backstop
Party makes an Exit Term Loan Election, (i) each of the agreements (including a
credit agreement and a warrant agreement), documents (including security,
collateral or pledge agreements or documents or intercreditor agreement),
mortgages or instruments (including warrant certificates) to be executed or
delivered in connection with the Exit Term Loans and the Exit Warrants
(collectively, the “Exit Term Loan Documents”) shall (A) have been duly executed
and/or delivered by the applicable Debtors (other than UP Holdings) and each
other Person required to execute and/or deliver the same, (B) be consistent in
all material respects with the terms of this Agreement and the RSA and otherwise
in form and substance reasonably acceptable to the Requisite Backstop Parties,
and (C) be in full force and effect, and (ii) all conditions to closing of the
transactions contemplated by the Exit Term Loan Documents (as set forth in the
Exit Term Loan Documents) shall have been satisfied or waived by the requisite
Person(s).

(j) New Certificate of Incorporation. (i) The certificate of incorporation of UP
Energy shall have been amended and restated in its entirety to be consistent in
all material respects with the terms of the RSA and otherwise in form and
substance reasonably acceptable to the Requisite Backstop Parties (the “New
Certificate of Incorporation”), (ii) the New Certificate of Incorporation shall
have been duly executed and acknowledged by UP Energy in accordance with
applicable Law and filed with the Secretary of State of the State of Delaware,
(iii) the Requisite Backstop Parties shall have received evidence that the New
Certificate of Incorporation has been duly filed with the Secretary of State of
the State of Delaware, and (iv) the New Certificate of Incorporation shall be in
full force and effect.

 

-34-



--------------------------------------------------------------------------------

(k) New Bylaws. (i) The bylaws of UP Energy shall have been amended and restated
in its entirety to be consistent in all material respects with the terms of the
RSA and otherwise in form and substance reasonably acceptable to the Requisite
Backstop Parties (the “New Bylaws”), and (ii) the New Bylaws shall be in full
force and effect.

(l) New Stockholders Agreement. (i) UP Energy and all Persons that are entitled
to receive shares of New Common Stock pursuant to the Plan (including pursuant
to the Rights Offering or this Agreement) shall have executed and delivered the
New Stockholders Agreement, and (ii) the New Stockholders Agreement shall be
(A) consistent in all material respects with the terms of the RSA and otherwise
in form and substance reasonably acceptable to the Requisite Backstop Parties,
and (B) in full force and effect.

(m) New Registration Rights Agreement. (i) UP Energy shall have executed and
delivered the New Registration Rights Agreement, and (ii) the New Registration
Rights Agreement shall be (A) consistent in all material respects with the terms
of the RSA and otherwise in form and substance reasonably acceptable to the
Requisite Backstop Parties, and (B) in full force and effect.

(n) Other Definitive Documents. All Definitive Documents (other than those
Definitive Documents described in a separate clause of this Section 7.1) shall
(i) have been executed, delivered and/or filed by the parties thereto, (ii) be
consistent in all material respects with the terms of this Agreement and the RSA
and otherwise in form and substance reasonably acceptable to the Requisite
Backstop Parties, and (iii) be in full force and effect.

(o) No Injunctions or Restraints; Illegality. No temporary restraining order,
preliminary or permanent injunction, judgment or other Order preventing the
consummation of any of the transactions contemplated by this Agreement or any of
the other Contemplated Transactions shall have been entered, issued, rendered or
made, nor shall any Proceeding seeking any of the foregoing be commenced,
pending or threatened; nor shall there be any Law promulgated, enacted, entered,
enforced or deemed applicable to any of the Backstop Parties or any of the
Debtors which makes the consummation of any of the transactions contemplated by
this Agreement or any of the other Contemplated Transactions (including each of
the Specified Issuances) illegal or void.

(p) Notices and Consents. All Governmental Body and material third party
notifications, filings, waivers, authorizations and other Consents, including
Bankruptcy Court approval, necessary or required for the consummation of any of
the transactions contemplated by this Agreement or any of the other Contemplated
Transactions or the effectiveness of the Plan, shall have been obtained, not be
subject to unfulfilled conditions and be in full force and effect; and all
applicable waiting periods (including the waiting period under the HSR Act any
other applicable competition Laws (and any extensions thereof)) shall have
expired or been terminated.

 

-35-



--------------------------------------------------------------------------------

(q) Proceedings. There shall be no pending, existing, instituted, outstanding or
threatened Proceeding by (i) any Person (other than a Governmental Body)
involving any of the Debtors or any of their respective current or former
officers, employees or directors (in their capacities as such), or (ii) any
Governmental Body involving any of the Debtors or any of their respective
current or former officers, employees or directors (in their capacities as
such), in each case that would reasonably be expected to prevent, make illegal,
unwind or materially delay any of the Contemplated Transactions.

(r) Representations and Warranties. Each of (i) the representations and
warranties of the Debtors in this Agreement (other than the Fundamental
Representations) that are not qualified as to “materiality” or “Material Adverse
Effect” shall be true and correct in all material respects, (ii) the
representations and warranties of the Debtors in this Agreement (other than the
Fundamental Representations) that are qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects, and (iii) the
Fundamental Representations shall be true and correct in all respects, in each
case of clauses (i), (ii) and (iii), at and as of the Execution Date and at and
as of the Effective Date as if made at and as of the Effective Date (except for
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date).

(s) Covenants. Each of the Debtors shall have complied in all material respects
with all covenants in this Agreement (including the RSA Covenants incorporated
herein by reference).

(t) Backstop Expenses. The Debtors shall have paid all Backstop Expenses that
have accrued and remain unpaid as of the Effective Date in accordance with the
terms of this Agreement, and no Backstop Expenses shall be required to be repaid
or otherwise disgorged to the Debtors or any other Person.

(u) Material Adverse Effect. No Material Adverse Effect shall have occurred
since the date of the RSA.

(v) Put Option Securities. UP Energy shall have issued and delivered the Put
Option Securities in accordance with Sections 1.3(a) and 1.3(b), and no portion
of the Put Option Securities shall have been invalidated or avoided.

(w) Backstop Funding Notice. The Backstop Parties shall have received a Backstop
Funding Notice in accordance with Section 1.1(b).

(x) No Registration; Compliance with Securities Laws. No Proceeding shall be
pending or threatened by any Governmental Body or other Person that alleges that
any of the Specified Issuances is not exempt from the registration and
prospectus delivery requirements of Section 5 of the Securities Act.

(y) Officer’s Certificate. The Backstop Parties shall have received on and as of
the Effective Date a certificate of an executive officer of the Debtors
confirming that the conditions set forth in Sections 7.1(q), 7.1(r), 7.1(s) and
7.1(u) hereof have been satisfied.

 

-36-



--------------------------------------------------------------------------------

(z) Securities of the Debtors. On the Effective Date (after giving effect to the
consummation of the transactions contemplated by the Plan), other than (i) the
shares of New Common Stock issued to holders of Allowed First Lien Term Loan
Claims and Allowed Second Lien Notes Claims pursuant to the Plan, (ii) the
shares of New Common Stock issued and sold to Rights Offering Participants
pursuant to the Rights Offering (including both Base Rights Offering Securities
and Priority Rights Offering Securities) and to the Backstop Parties pursuant to
this Agreement, (iii) the Backstop Securities sold and/or issued to the Backstop
Parties pursuant to this Agreement, (iv) if any of the Specified Backstop
Parties makes an Exit Term Loan Election, (A) the Exit Warrants issued to such
Specified Backstop Parties, and (B) the shares of New Common Stock reserved for
issuance upon exercise of such Exit Warrants in accordance with the terms
thereof, and (v) Equity Interests of a Debtor (other than UP Holdings) owned
solely by another Debtor (other than UP Holdings), no (x) Equity Interests of
any Debtor or (y) pre-emptive rights, rights of first refusal, subscription
rights and/or similar rights to acquire any Equity Interests of any Debtor
(except, in the case of this clause (y), any such rights with respect to shares
of New Common Stock that are expressly set forth in the New Stockholders
Agreement), in any such case will be issued, outstanding or in effect.

7.2 Conditions Precedent to Obligations of the Debtors. The obligations of the
UP Energy and/or Ultra Resources to issue, sell and/or distribute the Backstop
Securities and Backstop Priority Commitment Securities to each of the Backstop
Parties pursuant to this Agreement and, if applicable, the obligation of Ultra
Resources to borrow the Exit Term Loans and incur the indebtedness thereunder
and the obligation of UP Energy to issue the Exit Warrants, in each case are
subject to the following conditions precedent, each of which may be waived in
writing by the Debtors:

(a) RSA. The RSA shall not have been terminated by all parties thereto.

(b) Disclosure Statement Order. The Bankruptcy Court shall have entered the
Disclosure Statement Order and the Disclosure Statement Order shall be a Final
Order.

(c) Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order and the Confirmation Order shall be a Final Order.

(d) Conditions to Effectiveness of Plan. The conditions to the Effective Date
set forth in the Plan shall have been satisfied or waived in accordance with the
Plan, and the Effective Date shall have occurred or shall occur simultaneously
with the Closing.

(e) Rights Offering and Backstop. (i) The Rights Offering shall have been
consummated in accordance with the Plan and this Agreement, (ii) the final
Rights Offering Amount shall not be less than the amount set forth in the
definition of “Rights Offering Amount” set forth in the Plan and (iii) the
Debtors shall have received (or concurrently with the Closing will receive) net
cash proceeds from the issuance and sale of Rights Offering Securities and
Backstop Securities in an aggregate amount of not less than the final Rights
Offering Amount.

(f) No Injunctions or Restraints; Illegality. No temporary restraining order,
preliminary or permanent injunction, judgment or other Order preventing the
consummation of any of the transactions contemplated by this Agreement or any of
the other Contemplated

 

-37-



--------------------------------------------------------------------------------

Transactions shall have been entered, issued, rendered or made, nor shall any
Proceeding seeking any of the foregoing be commenced, pending or threatened; nor
shall there be any Law promulgated, enacted, entered, enforced or deemed
applicable to the Backstop Parties or the Debtors which makes the consummation
of any of the transactions contemplated by this Agreement or any of the other
Contemplated Transactions (including each of the Specified Issuances) illegal or
void.

(g) Representations and Warranties and Covenants. (i) Each of (A) the
representations and warranties of each Backstop Party in this Agreement that are
not qualified as to “materiality” or “material adverse effect” shall be true and
correct in all material respects (other than the representations and warranties
set forth in (x) Sections 4.1 and 4.2(a), and (y) the first sentence of
Section 4.5) and (B) the representations and warranties of each Backstop Party
(x) that are qualified as to “materiality” or “material adverse effect”, (y) set
forth in Sections 4.1 and 4.2(a), and (z) set forth in the first sentence of
Section 4.5 shall be true and correct in all respects, in each case of clauses
(A) and (B), at and as of the Execution Date and at and as of the Effective Date
as if made at and as of the Effective Date (except for representations and
warranties made as of a specified date, which shall be true and correct only as
of the specified date) and (ii) each Backstop Party shall have complied in all
material respects with all covenants in this Agreement applicable to it, except,
in any such case of clause (i) or clause (ii) above (other than with respect to
the representations and warranties set forth in (I) Sections 4.1 and 4.2(a), and
(II) the first sentence of Section 4.5), to the extent that any such inaccuracy
or non-compliance would not reasonably be expected to prohibit, materially delay
or materially and adversely impact the consummation of the transactions
contemplated by this Agreement.

8. Termination.

(a) Unless earlier terminated in accordance with the terms of this Agreement,
this Agreement (including the Backstop Commitments contemplated hereby) shall
terminate automatically and immediately, without a need for any further action
on the part of (or notice provided to) any Person, upon the earlier to occur of:

(i) the Bankruptcy Court entering an Order converting the Chapter 11 Cases to
cases under Chapter 7 of the Bankruptcy Code, appointing a trustee or custodian
for any of the Debtors or dismissing the Chapter 11 Cases; and

(ii) the date of any termination of the RSA with respect to all parties thereto
or the delivery of notice of termination by any of the parties to the RSA that
would have the effect of terminating the RSA with respect to all parties thereto
if such notice of termination was effective.

(b) This Agreement (including the Backstop Commitments contemplated hereby) may
be terminated and the transactions contemplated hereby may be abandoned at any
time by the Backstop Parties effective immediately upon the giving by the
Requisite Backstop Parties of written notice of termination to the Debtors:

(i) if (A) any of the Debtors shall have breached or failed to perform any of
their respective representations, warranties, covenants or other obligations

 

-38-



--------------------------------------------------------------------------------

contained in this Agreement (including covenants incorporated into this
Agreement by reference), or any representation or warranty of any of the Debtors
in this Agreement shall have become untrue (determined as if the Debtors made
their respective representations and warranties at all times on and after the
Execution Date and prior to the date this Agreement is terminated), and (B) any
such breach, failure to perform or occurrence referred to in clause (A) above
(x) would result in a failure of a condition set forth in Section 7.1 and (y) is
not curable or able to be performed by the Drop-Dead Date, or, if curable or
able to be performed by the Drop-Dead Date, is not cured or performed within
seven (7) Business Days after written notice of such breach, failure or
occurrence is given to the Debtors by the Requisite Backstop Parties (it being
understood and agreed that the failure by the Debtors to comply with any of the
covenants set forth in Section 5.7 will result in a failure of a condition set
forth in Section 7.1 and shall not be subject to cure);

(ii) if any of the conditions set forth in Section 7.1 hereof become incapable
of fulfillment prior to the Drop-Dead Date;

(iii) if any of the Debtors (including by or through any of their
Representatives) (A) enters into, publicly announces its intention to enter into
(including by means of any filings made with any Governmental Body), or
announces to any of the Backstop Parties or holders of Company Claims/Interests
its intention to enter into, an agreement (including any agreement in principle,
letter of intent, memorandum of understanding or definitive agreement), whether
binding or non-binding, or whether subject to terms and conditions, with respect
to any Alternative Transaction, (B) files any pleading or document with the
Bankruptcy Court agreeing to, evidencing its intention to support, or otherwise
supports, any Alternative Transaction or (C) consummates any Alternative
Transaction;

(iv) if a Term Lender Termination Event shall occur without giving effect to any
waivers of a Term Lender Termination Event provided under the RSA (for purposes
of determining the occurrence of a Term Lender Termination Event, the term
“Requisite Consenting Term Lenders” used in any of clauses (a)-(n) of
Section 13.02 of the RSA shall be replaced with “Requisite Backstop Parties”);

(v) if a Funding Default shall occur and Non-Defaulting Backstop Parties do not
elect to commit to purchase all of the Default Securities after the process for
exercising Default Purchase Rights has been exhausted in accordance with
Section 1.2(d);

(vi) if any Law or Order has been enacted or entered by any Governmental Body
that operates to materially prevent, restrict or alter the implementation of the
Plan, the Rights Offering or any of the Contemplated Transactions; or

(vii) if the Closing shall not occur on or prior to November 3, 2020 (the
“Drop-Dead Date”).

 

-39-



--------------------------------------------------------------------------------

(c) This Agreement (including the Backstop Commitments contemplated hereby) may
be terminated at any time by the Debtors effective immediately upon the Debtors’
giving of written notice of termination to the Backstop Parties:

(i) if (A) any of the Backstop Parties shall have breached or failed to perform
any of their respective representations, warranties, covenants or other
obligations contained in this Agreement, or any representation or warranty of
any of the Backstop Parties in this Agreement shall have become untrue
(determined as if the Backstop Parties made their respective representations and
warranties at all times on and after the Execution Date and prior to the date
this Agreement is terminated), and (B) any such breach, failure to perform or
occurrence referred to in clause (A) above (x) would result in a failure of a
condition set forth in Section 7.2 and (y) is not curable or able to be
performed by the Drop-Dead Date, or, if curable or able to be performed by the
Drop-Dead Date, is not cured or performed within seven (7) Business Days after
the Debtors provide the Requisite Backstop Parties of notice of such breach,
failure or occurrence; provided, however, that if a Funding Default shall occur,
the Debtors shall not be permitted to terminate this Agreement and the
transactions contemplated hereby pursuant to this Section 8(c)(i) unless
Non-Defaulting Backstop Parties do not elect to commit to purchase all of the
Default Securities after the process for exercising Default Purchase Rights has
been exhausted in accordance with Section 1.2(d);

(ii) if a Funding Default shall occur and Non-Defaulting Backstop Parties do not
elect to commit to purchase all of the Default Securities after the process for
exercising Default Purchase Rights has been exhausted in accordance with
Section 1.2(d);

(iii) if any Law or Order has been enacted or entered by any Governmental Body
that operates to materially prevent, restrict or alter the implementation of the
Plan, the Rights Offering or any of the Contemplated Transactions; or

(iv) if the Closing shall not occur on or prior to Drop-Dead Date.

(d) This Agreement (including the Backstop Commitments contemplated hereby) may
be terminated at any time by written consent of the Debtors and the Requisite
Backstop Parties.

(e) Within three (3) Business Days following the termination of this Agreement,
the Debtors shall pay the Put Option Premium to the Backstop Parties on a pro
rata basis (determined in accordance with the terms of Sections 1.3(a) and
1.3(b) hereof, as applicable) by wire transfer of immediately available funds to
an account designated by each Backstop Party; provided, however, that the Put
Option Premium shall not be payable in the event of (i) a termination of this
Agreement by the Debtors pursuant to Section 8(c)(i) or Section 8(c)(ii) hereof,
(ii) a termination of this Agreement pursuant to Section 8(a)(ii) hereof as a
result of a termination of the RSA by the Debtors pursuant to 13.04(b) of the
RSA or (iii) a termination of this Agreement pursuant to Section 8(b)(vii) or
Section 8(c)(iv) hereof if the Closing shall have failed to occur on or prior to
the Drop-Dead Date as a direct result of the material breach by the Backstop
Parties of their respective obligations under this Agreement.

 

-40-



--------------------------------------------------------------------------------

(f) In the event of a termination of this Agreement in accordance with this
Section 8 at a time after all or any portion of the Aggregate Purchase Price for
Backstop Commitment Securities or all or any portion of the aggregate Per Share
Purchase Price for Default Securities that any of the Backstop Parties elects to
commit to purchase has been deposited into the Deposit Account by any of the
Backstop Parties, the Backstop Parties that have deposited such Aggregate
Purchase Price (or portion thereof) or such aggregate Per Share Purchase Price
(or portion thereof) shall be entitled to the return of such amount. In such a
case, the Backstop Parties and the Debtors hereby agree to execute and deliver
to the Rights Offering Subscription Agent, promptly after the effective date of
any such termination (but in any event no later than two (2) Business Days after
any such effective date), a letter instructing the Rights Offering Subscription
Agent to pay to each applicable Backstop Party, by wire transfer of immediately
available funds to an account designated by such Backstop Party, the amount of
Aggregate Purchase Price and/or aggregate Per Share Purchase Price for Default
Securities that such Backstop Party is entitled to receive pursuant to this
Section 8(f).

(g) In the event of a termination of this Agreement in accordance with this
Section 8, the provisions of this Agreement shall immediately become void and of
no further force or effect (other than Sections 2.2, 8, 9, 11, 12 and 13 hereof
(and any defined terms used in any such Sections (but solely to the extent used
in any such Sections)), and other than in respect of any liability of any party
for any breach of this Agreement prior to such termination, which shall in each
case expressly survive any such termination).

(h) Each Debtor hereby acknowledges and agrees and shall not dispute that the
giving of notice of termination by the Requisite Backstop Parties pursuant to
this Agreement shall not be a violation of the automatic stay of section 362 of
the Bankruptcy Code (and each Debtor hereby waives, to the greatest extent
possible, the applicability of the automatic stay to the giving of such notice).

9. Indemnification.

(a) Whether or not the transactions contemplated by this Agreement or any of the
other Contemplated Transactions are consummated, the Debtors hereby agree,
jointly and severally, to indemnify and hold harmless (i) each of the Backstop
Parties, (ii) each of the Affiliates of each of the Backstop Parties, and
(iii) each of the stockholders, equity holders, members, partners, managers,
officers, directors, employees, attorneys, accountants, financial advisors,
consultants, agents, advisors and controlling persons of each of the Backstop
Parties and each of the Affiliates of each of the Backstop Parties (each, in
such capacity, an “Indemnified Party”) from and against any and all losses,
claims, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees), interest, penalties, judgments and settlements (excluding
Taxes of the Backstop Parties except to the extent otherwise provided for in
this Agreement) arising out of or related to a third party claim that are
imposed on, sustained, incurred or suffered by, or asserted against, any
Indemnified Party as a result of, arising out of, related to or in connection
with, directly or indirectly, this Agreement, the Backstop Commitments, the
Backstop Securities, the Backstop Priority Commitment Securities, the Exit

 

-41-



--------------------------------------------------------------------------------

Term Loans, the Exit Warrants, the Rights Offering, any of the Definitive
Documents (including the Plan), the solicitation of the Plan, the Chapter 11
Cases or the transactions contemplated hereby or thereby or any of the other
Contemplated Transactions, or any claim, litigation, investigation or other
Proceeding relating to or arising out of any of the foregoing, regardless of
whether any such Indemnified Party is a party thereto, and to pay and/or
reimburse each such Indemnified Party for the reasonable and documented legal or
other out-of-pocket costs and expenses as they are incurred in connection with
investigating, monitoring, responding to or defending any of the foregoing
(collectively, “Losses”); provided, that the foregoing indemnification will not,
as to any Indemnified Party, apply to Losses that are determined by a final,
non-appealable decision by a court of competent jurisdiction to have resulted
solely from any act by such Indemnified Party that constitutes fraud, gross
negligence or willful misconduct. If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
it harmless, then the Debtors shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Loss in such proportion as is
appropriate to reflect not only the relative benefits received by the Debtors on
the one hand and such Indemnified Party on the other hand but also the relative
fault of the Debtors, on the one hand, and such Indemnified Party, on the other
hand, as well as any relevant equitable considerations. It is hereby agreed that
the relative benefits to the Debtors on the one hand and all Indemnified Parties
on the other hand shall be deemed to be in the same proportion as (i) the total
value received or proposed to be received by the Debtors pursuant to the sale of
the maximum number of Backstop Securities and Backstop Priority Commitment
Securities to the Backstop Parties pursuant to this Agreement (assuming a Rights
Offering Amount equal to $85.0 million) bears to (ii) the Put Option Premium.
The Debtors also agree that no Indemnified Party shall have any liability based
on its exclusive or contributory negligence or otherwise to the Debtors, any
Person asserting claims on behalf of or in right of the Debtors, or any other
Person in connection with or as a result of this Agreement, the Backstop
Commitments, the Backstop Securities, the Backstop Priority Commitment
Securities, the Exit Term Loans, the Exit Warrants, the Rights Offering, any of
the Definitive Documents (including the Plan), the solicitation of the Plan, the
Chapter 11 Cases, or the transactions contemplated hereby or thereby or any of
the other Contemplated Transactions, except as to any Indemnified Party to the
extent that any Losses incurred by the Debtors resulted solely from the fraud,
gross negligence or willful misconduct of such Indemnified Party, as determined
by a final, non-appealable decision by a court of competent jurisdiction. The
terms set forth in this Section 9 shall survive termination of this Agreement
and shall remain in full force and effect regardless of whether the transactions
contemplated by this Agreement or any of the other Contemplated Transactions are
consummated. The indemnity, contribution and reimbursement obligations of the
Debtors under this Section 9 are in addition to, and do not limit, the Debtors’
obligations under Sections 2.2 and 8.

(b) Promptly after receipt by an Indemnified Party of notice of the commencement
of any claim, litigation, investigation or other Proceeding with respect to
which such Indemnified Party may be entitled to indemnification hereunder
(“Actions”), such Indemnified Party will, if a claim is to be made hereunder
against the Debtors in respect thereof, notify the Debtors in writing of the
commencement thereof; provided, that (i) the omission to so notify the Debtors
will not relieve the Debtors from any liability that they may have hereunder
except to the extent (and solely to the extent) they have been actually and
materially prejudiced by such failure and (ii) the omission to so notify the
Debtors will not relieve the Debtors from

 

-42-



--------------------------------------------------------------------------------

any liability that they may have to an Indemnified Party otherwise than on
account of this Section 9. In case any such Actions are brought against any
Indemnified Party and such Indemnified Party notifies the Debtors of the
commencement thereof, if the Debtors commit in writing to fully indemnify and
hold harmless the Indemnified Party with respect to such Actions, without regard
to whether the Effective Date occurs, the Debtors will be entitled to
participate in such Actions, and, to the extent that the Debtors elect by
written notice delivered to such Indemnified Party, to assume the defense
thereof, with counsel satisfactory to such Indemnified Party; provided, that if
the defendants in any such Actions include both such Indemnified Party and the
Debtors and such Indemnified Party shall have concluded that there may be legal
defenses available to it that are different from or additional to those
available to the Debtors, such Indemnified Party shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such Actions on behalf of such Indemnified Party. Following the
date of receipt by an Indemnified Party of such indemnification commitment from
the Debtors and notice from the Debtors of their election to assume the defense
of such Actions and approval by such Indemnified Party of counsel, the Debtors
shall not be liable to such Indemnified Party for expenses incurred by such
Indemnified Party in connection with the defense thereof after such date (other
than reasonable costs of investigation and monitoring) unless (w) such
Indemnified Party shall have employed separate counsel in connection with the
assertion of legal defenses in accordance with the proviso to the immediately
preceding sentence, (x) the Debtors shall not have employed counsel satisfactory
to such Indemnified Party to represent such Indemnified Party at the Debtors’
expense within a reasonable time after notice of commencement of the Actions,
(y) after the Debtors assume the defense of such Actions, such Indemnified Party
determines that the Debtors are failing to diligently defend against such
Actions in good faith or (z) any of the Debtors shall have authorized in writing
the employment of counsel for such Indemnified Party and agreed to be liable for
such expenses.

(c) The Debtors shall not, without the prior written consent of an Indemnified
Party, effect any settlement, compromise or other resolution of any pending or
threatened Actions in respect of which indemnity has been sought hereunder by
such Indemnified Party unless such settlement, compromise or other resolution
(i) includes an unconditional release of such Indemnified Party in form and
substance satisfactory to such Indemnified Party from all liability on the
claims that are the subject matter of such Actions and (ii) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Party.

10. Survival. The representations, warranties, covenants and agreements made in
this Agreement shall not survive the Closing except for covenants and agreements
made in this Agreement that by their terms are to be satisfied or complied with
after the Closing, which covenants and agreements shall survive until fully
satisfied or complied with in accordance with their terms.

11. Amendments and Waivers. Any term of this Agreement may be amended or
modified and the compliance with any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only if such amendment, modification or waiver is signed, in the
case of an amendment or modification, by the Requisite Backstop Parties and the
Debtors, or in the case of a waiver, by the Requisite Backstop Parties (if

 

-43-



--------------------------------------------------------------------------------

compliance by the Debtors is being waived) or by the Requisite Backstop Parties
and the Debtors (if compliance by any of the Backstop Parties is being waived);
provided, however, that (a) Schedule 1, Schedule 2 and Schedule 3 hereto may be
updated in accordance with the terms of Section 13.1 hereof, (b) any amendment
or modification to this Agreement that would have the effect of changing the
Backstop Commitment Percentage (including both the Tier 1 Backstop Commitment
Percentage and the Tier 2 Backstop Commitment Percentage), the Priority Backstop
Commitment Percentage or the Exit Term Loan Cap Amount of any Backstop Party
shall require the prior written consent of such Backstop Party, (c) any
amendment or modification to the definition of “Aggregate Purchase Price” or the
allocation of the Put Option Premium among the Backstop Parties as set forth in
Section 1.3 shall (in any such case) require the prior written consent of each
Backstop Party adversely affected thereby, (d) any amendment or modification to
the definition of “Specified Backstop Party” shall require the prior written
consent of each Specified Backstop Party adversely affected thereby, (e) any
amendment or modification to Section 1.4 hereof and the definitions of “Exit
Term Loans” and “Exit Warrants” shall require the prior written consent of the
Requisite Backstop Parties and the Specified Backstop Parties whose aggregate
Exit Term Loan Cap Amount is more than 50.0% of the aggregate Exit Term Loan Cap
Amount for all Specified Backstop Parties, (f) any amendment or modification to
the definition of “Priority Backstop Party” shall require the prior written
consent of each Priority Backstop Party adversely affected thereby, and (g) any
amendment, modification or waiver to this Agreement that would adversely affect
any of the rights or obligations (as applicable) of any Backstop Party set forth
in this Agreement in a manner that is different or disproportionate in any
material respect from the effect on the comparable rights or obligations (as
applicable) of the Requisite Backstop Parties set forth in this Agreement (other
than in proportion to the amount of the Backstop Commitments held by each of the
Backstop Parties) shall also require the written consent of such affected
Backstop Party (it being understood that in determining whether consent of any
Backstop Party is required pursuant to this clause (g), no personal
circumstances of such Backstop Party shall be considered). No delay on the part
of any party in exercising any right, power or privilege pursuant to this
Agreement will operate as a waiver thereof, nor will any waiver on the part of
any party of any right, power or privilege pursuant to this Agreement, or any
single or partial exercise of any right, power or privilege pursuant to this
Agreement, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege pursuant to this Agreement. The rights and
remedies provided pursuant to this Agreement are cumulative and are not
exclusive of any rights or remedies which any party otherwise may have at Law or
in equity.

12. Notices, etc.. Except as otherwise expressly provided in this Agreement, all
notices, requests, demands, document deliveries and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given,
provided, made or received (a) when sent by electronic mail (“e-mail”), (b) when
delivered personally, (c) one (1) Business Day after deposit with an overnight
courier service, or (d) three (3) Business Days after mailed by certified or
registered mail, return receipt requested, with postage prepaid, in any such
case to the parties at the following addresses or e-mail addresses (or at such
other address or e-mail address for a party as shall be specified by like
notice):

(a) if to a Backstop Party, to the address or e-mail address for such Backstop
Party set forth on Schedule 1 hereto,

 

-44-



--------------------------------------------------------------------------------

with a copy to: Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, NY 10038
Attention:    Jayme Goldstein    Matthew A. Schwartz Email:   
jgoldstein@stroock.com    mschwartz@stroock.com

(b) if to the Debtors at:

 

Ultra Petroleum Corp. 116 Inverness Drive East, Suite 400 Englewood, Colorado
80112 Attention:    Kason D. Kerr Email:    kkerr@ultrapetroleum.com with a copy
to: Kirkland & Ellis LLP 609 Main Street Houston, Texas 77002 Attention:   
Matthew R. Pacey    Brooks W. Antweil    Brad Weiland Email:   
matt.pacey@kirkland.com    brooks.antweil@kirkland.com   
brad.weiland@kirkland.com

; provided; however, that no notice, request, demand, document or other
communication delivered pursuant to clause (b), clause (c) or clause (d) above
shall be deemed to have been duly given, provided, made or received unless and
until the sending party notifies the receiving party by e-mail of such delivery
(including a reasonable description thereof).

13. Miscellaneous.

13.1 Assignments. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and permitted assigns.
Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned by any of the parties (whether by operation of
Law or otherwise) without the prior written consent of the Debtors and the
Requisite Backstop Parties. Notwithstanding the immediately preceding sentence,
any Backstop Party’s rights, obligations or interests hereunder may be freely
assigned, delegated or transferred, in whole or in part, by such Backstop Party
to (a) any other

 

-45-



--------------------------------------------------------------------------------

Backstop Party, (b) any Affiliate of a Backstop Party, or (c) any other Person
not referred to in clause (a) or clause (b) above so long as such Person is
approved in writing by the Requisite Backstop Parties prior to such assignment,
delegation or transfer (for purposes of this clause (c), the Backstop Party
proposing to make such assignment, delegation or transfer, and all of its
Affiliates, shall be deemed to be Defaulting Backstop Parties for purposes of
determining whether the definition of “Requisite Backstop Parties” has been
satisfied); provided, that (x) any such assignee assumes the obligations of the
assigning Backstop Party hereunder that are being assigned to such assignee and
agrees in writing prior to such assignment to be bound by the terms hereof in
the same manner as the assigning Backstop Party (which writing shall contain, if
the assignee is not already a Backstop Party, a certification from the assignee
as to the accuracy of the representations and warranties made by each Backstop
Party in Section 4 hereof as applied to such assignee), (y) any assignee of a
Backstop Commitment must be an Accredited Investor, and (z) the right to
purchase Rights Offering Securities (including Priority Rights Offering
Securities) are only assignable as set forth in the Rights Offering Procedures.
Following any assignment described in the immediately preceding sentence,
Schedule 1 and, if applicable, Schedule 2 and/or Schedule 3 hereto shall be
updated by the Debtors (in consultation with the assigning Backstop Party and
the assignee) solely to reflect (i)(A) the name and address of the applicable
assignee or assignees, and (B) the Backstop Commitment Percentage (including
both the Tier 1 Backstop Commitment Percentage and the Tier 2 Backstop
Commitment Percentage) and, if applicable, the Priority Backstop Commitment
Percentage and Exit Term Loan Cap Amount that shall apply to such assignee or
assignees, in each case as specified by the assigning Backstop Party and the
assignee or assignees, and (ii) any changes to the Backstop Commitment
Percentage (including both the Tier 1 Backstop Commitment Percentage and the
Tier 2 Backstop Commitment Percentage) and, if applicable, the Priority Backstop
Commitment Percentage and the Exit Term Loan Cap Amount applicable to the
assigning Backstop Party, in each case as specified by the assigning Backstop
Party and the assignee or assignees (it being understood and agreed that updates
to Schedule 1, Schedule 2 and/or Schedule 3 hereto shall not result in an
overall change to the aggregate Backstop Commitment Percentages, Priority
Backstop Commitment Percentages and Exit Term Loan Cap Amounts for all Backstop
Parties). Any update to Schedule 1, Schedule 2 and/or Schedule 3 hereto
described in the immediately preceding sentence shall not be deemed an amendment
to this Agreement. Notwithstanding the foregoing or any other provisions herein,
unless otherwise agreed in any instance by the Debtors and the Requisite
Backstop Parties (for purposes of this sentence, the Backstop Party making such
assignment, and all of its Affiliates, shall be deemed to be Defaulting Backstop
Parties for purposes of determining whether the definition of “Requisite
Backstop Parties” has been satisfied), no assignment of obligations by a
Backstop Party to an Affiliate of such Backstop Party will relieve the assigning
Backstop Party of its obligations hereunder if any such Affiliate assignee fails
to perform such obligations.

13.2 Severability. If any provision of this Agreement, or the application of any
such provision to any Person or circumstance, shall be held invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision or part thereof and the remaining part of such
provision and this Agreement shall continue in full force and effect so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party hereto. Upon any such
determination of invalidity, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a reasonably acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

-46-



--------------------------------------------------------------------------------

13.3 Entire Agreement. Except as expressly set forth herein, this Agreement and
the RSA constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and replace and supersede all prior
agreements and understandings, both written and oral, among the parties hereto
with respect to the subject matter hereof; provided, however, that this
Agreement shall supersede and entirely replace the terms, covenants and
agreements set forth in Section 6 of the RSA.

13.4 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be an original, and all of which, when taken together, will
constitute one agreement. Delivery of an executed counterpart of this Agreement
by facsimile or portable document format (PDF) will be effective as delivery of
a manually executed counterpart of this Agreement.

13.5 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK.

13.6 Submission to Jurisdiction. Each party to this Agreement hereby
(a) consents to submit itself to the personal jurisdiction of the Bankruptcy
Court, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from the Bankruptcy Court,
including a motion to dismiss on the grounds of forum non conveniens, and
(c) agrees that it will not bring any action arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the Bankruptcy Court; provided that if the Bankruptcy Court lacks
jurisdiction, the parties consent and agree that such actions or disputes shall
be brought in the federal court of the Southern District of New York or any
state court located in New York County, State of New York.

13.7 Waiver of Trial by Jury; Waiver of Certain Damages. EACH PARTY HERETO
HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY SUCH RIGHTS OR OBLIGATIONS.
Except as prohibited by Law, the Debtors hereby waive any right which they may
have to claim or recover in any action or claim referred to in the immediately
preceding sentence any special, exemplary, punitive or consequential damages or
any damages other than, or in addition to, actual damages. Each of the Debtors
(a) certifies that none of the Backstop Parties nor any Representative of any of
the Backstop Parties has represented, expressly or otherwise, that the Backstop
Parties would not, in the event of litigation, seek to enforce the foregoing
waivers and (b) acknowledges that, in entering into this Agreement, the Backstop
Parties are relying upon, among other things, the waivers and certifications
contained in this Section 13.7.

 

-47-



--------------------------------------------------------------------------------

13.8 Further Assurances. From time to time after the Execution Date, the parties
hereto will execute, acknowledge and deliver to the other parties hereto such
other documents, instruments and certificates, and will take such other actions,
as any other party hereto may reasonably request in order to consummate the
transactions contemplated by this Agreement.

13.9 Specific Performance. The Debtors and the Backstop Parties acknowledge and
agree that (a) irreparable damage would occur in the event that any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached, and (b) remedies at Law would not be adequate
to compensate the non-breaching party. Accordingly, the Debtors and the Backstop
Parties agree that each of them shall have the right, in addition to any other
rights and remedies existing in its favor, to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce its rights
and obligations hereunder not only by an action or actions for damages but also
by an action or actions for specific performance, injunctive and/or other
equitable relief. The right to equitable relief, including specific performance
or injunctive relief, shall exist notwithstanding, and shall not be limited by,
any other provision of this Agreement. Each of the Debtors and each of the
Backstop Parties hereby waives any defense that a remedy at Law is adequate and
any requirement to post bond or other security in connection with actions
instituted for injunctive relief, specific performance or other equitable
remedies.

13.10 Headings. The headings in this Agreement are for reference purposes only
and will not in any way affect the meaning or interpretation of this Agreement.

13.11 Interpretation; Rules of Construction. When a reference is made in this
Agreement to an Article, Section, Exhibit, Schedule or Annex, such reference is
to an Article or Section of, or Exhibit, Schedule or Annex to, this Agreement
unless otherwise indicated. Unless the context of this Agreement otherwise
requires, (a) words of any gender include each other gender; (b) words using the
singular or plural number also include the plural or singular number,
respectively; (c) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement; and (d) the words “include”,
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation”. The parties hereto agree that they
have been represented by legal counsel during the negotiation and execution of
this Agreement and, therefore, waive the application of any regulation, holding,
rule of construction or Law providing that ambiguities in an agreement or other
document shall be construed against the party drafting such agreement or
document. Prior drafts of this Agreement or the fact that any terms or
provisions have been added, deleted or otherwise modified from any prior drafts
of this Agreement shall not be construed in favor of or against any party on
account of its participation in any negotiations and/or drafting of this
Agreement or be used as an aid of construction or otherwise constitute evidence
of the intent of the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of such prior drafts.

13.12 Several, Not Joint, Obligations. The representations, warranties,
covenants and other obligations of the Backstop Parties under this Agreement
are, in all respects, several and not joint or joint and several, such that no
Backstop Party shall be liable or otherwise responsible for any representations,
warranties, covenants or other obligations of any other Backstop Party, or any
breach or violation thereof.

 

-48-



--------------------------------------------------------------------------------

13.13 Disclosure. Unless otherwise required by applicable Law, the Debtors will
not disclose to any Person (including by filing a copy of this Agreement with
the Bankruptcy Court) any of the information set forth on each of the Backstop
Parties’ signature pages, or Schedule 1, Schedule 2 or Schedule 3 hereto
(including (x) the identities of the Backstop Parties, and (y) the Backstop
Commitment Percentage (including both the Tier 1 Backstop Commitment Percentage
and the Tier 2 Backstop Commitment Percentage), the Priority Backstop Commitment
Percentage and the Exit Term Loan Cap Amount, as applicable, of each Backstop
Party), except for (a) disclosures made with the prior written consent of each
Backstop Party whose information will be disclosed, (b) disclosures to the
Debtors’ Representatives in connection with the transactions contemplated hereby
and subject to their agreement to be bound by the confidentiality provisions
hereof and (c) disclosures to parties to this Agreement solely for purposes of
calculating the Adjusted Commitment Percentage of a Non-Defaulting Backstop
Party.

13.14 No Recourse Party. Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that certain of the
Backstop Parties may be partnerships or limited liability companies, the Debtors
and the Backstop Parties covenant, agree and acknowledge that no recourse under
this Agreement shall be had against any former, current or future directors,
officers, agents, Affiliates, general or limited partners, members, managers,
employees, stockholders or equity holders of any Backstop Party, or any former,
current or future directors, officers, agents, Affiliates, employees, general or
limited partners, members, managers, employees, stockholders, equity holders or
controlling persons of any of the foregoing, as such (any such Person, a “No
Recourse Party”), whether by the enforcement of any assessment or by any legal
or equitable proceeding, or by virtue of any statute, regulation or other
applicable Law, it being expressly agreed and acknowledged that no liability
whatsoever shall attach to, be imposed on or otherwise be incurred by any No
Recourse Party for any obligation of any Backstop Party under this Agreement for
any claim based on, in respect of or by reason of such obligations or their
creation.

13.15 Settlement Discussions. Nothing herein shall be deemed an admission of any
kind. Pursuant to Federal Rule of Evidence 408 and any applicable state rules of
evidence, this Agreement and all negotiations relating hereto shall not be
admissible into evidence in any Proceeding other than a Proceeding to enforce
the terms of this Agreement.

13.16 No Third Party Beneficiaries. This Agreement is intended to be solely for
the benefit of the parties hereto and is not intended to confer any benefits
upon, or create any rights in favor of, any Person other than the parties hereto
and other than (a) the Indemnified Parties with respect to Section 9 hereof and
(b) each No Recourse Party with respect to Section 13.14 hereof.

13.17 Arm’s Length. Each Debtor acknowledges and agrees that the Backstop
Parties are acting solely in the capacity of arm’s length contractual
counterparties to the Debtors with respect to the transactions contemplated
hereby and the other Contemplated Transactions (including in connection with
determining the terms of the Rights Offering) and not as financial advisors or
fiduciaries to, or agents of, the Debtors or any other Person. Additionally, the
Backstop Parties are not advising the Debtors or any other Person as to any
legal, Tax, investment, accounting or regulatory matters in any jurisdiction.
Each Debtor shall consult with

 

-49-



--------------------------------------------------------------------------------

its own advisors concerning such matters and shall be responsible for making its
own independent investigation and appraisal of the transactions contemplated
hereby and the other Contemplated Transactions, and the Backstop Parties shall
have no responsibility or liability to any Debtor with respect thereto. Any
review by the Backstop Parties of the Debtors, the Contemplated Transactions or
other matters relating to the Contemplated Transactions will be performed solely
for the benefit of the Backstop Parties and shall not be on behalf of the
Debtors.

14. Definitions.

14.1 Definitions in the Plan and RSA. Capitalized terms used in this Agreement
and not otherwise defined in this Agreement shall have the meanings given to
such terms in the Plan (in the form attached as Exhibit B to the RSA) or, if any
such term is not defined in the Plan, the meaning given to such term in the RSA
(as in effect on the Execution Date).

14.2 Certain Defined Terms. As used in this Agreement the following terms have
the following respective meanings:

Accredited Investor: means an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

Actions: has the meaning given to such term in Section 9(b) hereof.

Adjusted Commitment Percentage: means, with respect to any Non-Defaulting
Backstop Party, (a) in the case of a Funding Default committed by a Priority
Backstop Party with respect to the deposit of its Aggregate Purchase Price
attributable to its Backstop Priority Commitment Securities, a fraction,
expressed as a percentage, the numerator of which is the Priority Backstop
Commitment Percentage of such Non-Defaulting Backstop Party and the denominator
of which is the sum of the Priority Backstop Commitment Percentages of all
Non-Defaulting Backstop Parties, and (b) in the case of a Funding Default
committed by a Backstop Party with respect to the deposit of its Aggregate
Purchase Price attributable to its Backstop Base Commitment Securities, a
fraction, expressed as a percentage, the numerator of which is the Tier 1
Backstop Commitment Percentage of such Non-Defaulting Backstop Party and the
denominator of which is the sum of the Tier 1 Backstop Commitment Percentages of
all Non-Defaulting Backstop Parties.

Affiliate: means, with respect to any Person, any other Person controlled by,
controlling or under common control with such Person; provided, that, for
purposes of this Agreement, none of the Debtors shall be deemed to be Affiliates
of any Backstop Party. As used in this definition, “control” (including, with
its correlative meanings, “controlling,” “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies of a Person (whether through
ownership of securities, by contract or otherwise). A Related Fund of any Person
shall be deemed to be the Affiliate of such Person.

Aggregate Purchase Price: has the meaning given to such term in Section 1.2(c)
hereof.

 

-50-



--------------------------------------------------------------------------------

Agreement: has the meaning given to such term in the preamble hereof.

Alternative Transaction: means any sale, disposition, new-money investment,
restructuring, reorganization, merger, amalgamation, acquisition, consolidation,
dissolution, debt investment, equity investment, financing (including any exit
financing), use of cash collateral, joint venture, partnership, liquidation,
tender offer, recapitalization, plan of reorganization, share exchange, business
combination, or similar transaction involving any one or more Debtors or the
debt, equity, or other interests in any one or more Debtors, other than the
Contemplated Transactions.

Approvals: means all approvals and authorizations that are required under the
Bankruptcy Code for the Debtors to take corporate or limited liability company
(as applicable) action.

Audited Financial Statements: has the meaning given to such term in Section 3.16
hereof.

Backstop Base Commitment: means, with respect to any Backstop Party, the
commitment of such Backstop Party, subject to the terms and conditions set forth
in this Agreement, to purchase Unsubscribed Securities pursuant to, and on the
terms set forth in, Section 1.2(a) hereof; and “Backstop Base Commitments” means
the Backstop Base Commitments of all of the Backstop Parties collectively.

Backstop Base Commitment Securities: has the meaning given to such term in
Section 1.2(a) hereof.

Backstop Commitment: means, with respect to any Backstop Party, the Backstop
Base Commitment and, if applicable, the Backstop Priority Commitment of such
Backstop Party; and “Backstop Commitments” means the Backstop Commitments of all
of the Backstop Parties collectively.

Backstop Commitment Percentage: means, with respect to any Backstop Party in the
context of such Backstop Party’s obligation to purchase Unsubscribed Securities
pursuant to such Backstop Party’s Backstop Base Commitment, (a) the Tier 1
Backstop Commitment Percentage of such Backstop Party to the extent that the
aggregate Per Share Purchase Price for all Unsubscribed Securities does not
exceed $36,289,737.26, and (b) the Tier 2 Backstop Commitment Percentage of such
Backstop Party to the extent (and solely to the extent) that the aggregate Per
Share Purchase Price for all Unsubscribed Securities exceeds $36,289,737.26; and
“Backstop Commitment Percentages” means the Backstop Commitment Percentages of
all of the Backstop Parties collectively.

Backstop Commitment Securities: means, with respect to any Backstop Party, the
Backstop Base Commitment Securities of such Backstop Party and, if applicable,
the Backstop Priority Commitment Securities of such Backstop Party.

Backstop Expenses: means the reasonable and documented out-of-pocket fees,
costs, expenses, disbursements and charges of each of the Priority Backstop
Parties payable to third parties and incurred in connection with or relating to
the diligence, negotiation, preparation,

 

-51-



--------------------------------------------------------------------------------

execution, delivery, implementation and/or consummation of the Plan, the
Backstop Commitments, the Rights Offering, this Agreement, the Confirmation
Order, any other Definitive Documents and/or any of the Contemplated
Transactions, any amendments, waivers, consents, supplements or other
modifications to any of the foregoing, and the enforcement, attempted
enforcement or preservation of any rights or remedies under this Agreement, to
the extent that any of the foregoing fees, costs, expenses, disbursements and
charges constitute Transaction Expenses (including Specified Consenting Lender
Expenses); provided, that any Backstop Expenses constituting Specified
Consenting Lender Expenses shall be subject to the cap set forth in
Section 15.20 of the RSA and the Debtors shall not be liable for Specified
Consenting Lender Expenses in excess of $2,000,000 under both the RSA and this
Agreement.

Backstop Funding Notice: has the meaning given to such term in Section 1.1(b)
hereof.

Backstop Party(ies): has the meaning given to such term in the preamble hereof.

Backstop Priority Commitment: means, with respect to any Priority Backstop
Party, the commitment of such Priority Backstop Party, subject to the terms and
conditions set forth in this Agreement, to purchase Priority Rights Offering
Securities pursuant to, and on the terms set forth in, Section 1.2(b) hereof;
and “Backstop Priority Commitments” means the Backstop Priority Commitments of
all of the Priority Backstop Parties collectively.

Backstop Priority Commitment Securities: has the meaning given to such term in
Section 1.2(b) hereof.

Backstop Securities: has the meaning given to such term in Section 1.2(e)
hereof.

Bankruptcy Code: has the meaning given to such term in the recitals hereof.

Bankruptcy Court: has the meaning given to such term in the recitals hereof.

Bankruptcy Documents: has the meaning given to such term in Section 3.22 hereof.

Bankruptcy Rules: means the Federal Rules of Bankruptcy Procedure, as
promulgated by the United States Supreme Court under Section 2075 of title 28 of
the United States Code, as amended from time to time, applicable to the Chapter
11 Cases and/or the transactions contemplated by this Agreement, and any Local
Rules of the Bankruptcy Court.

Base Rights Offering Amount: has the meaning given to such term in the recitals
hereof.

Base Rights Offering Securities: has the meaning given to such term in the
recitals hereof.

Benefit Plan(s): has the meaning given to such term in Section 3.12(a) hereof.

 

-52-



--------------------------------------------------------------------------------

Business Day: means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City, New York are authorized or required by Law to
be closed.

Chapter 11 Cases: has the meaning given to such term in the recitals hereof.

Closing: has the meaning given to such term in Section 2.1(a) hereof.

COBRA: has the meaning given to such term in Section 3.12(c) hereof.

Code: has the meaning given to such term in Section 1.3(c) hereof.

Company: has the meaning given to such term in the preamble hereof.

Confirmation Order: means the Order of the Bankruptcy Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.

Consent: means any consent, waiver, approval, Order or authorization of, or
registration, declaration or filing with or notice to, any Governmental Body or
other Person.

Contemplated Transactions: means all of the transactions contemplated by this
Agreement, the RSA, the Plan and/or the other Definitive Documents.

Contract: means any agreement, contract, obligation, promise, undertaking or
understanding, whether written or oral.

Debtor Disclosure Schedules: has the meaning given to such term in Section 3
hereof.

Debtor IP Rights: has the meaning given to such term in Section 3.9(a) hereof.

Debtor IT Systems: has the meaning given to such term in Section 3.9(b) hereof.

Debtor(s): has the meaning given to such term in the preamble hereof.

Deductions or Withholdings: has the meaning given to such term in Section 1.3(c)
hereof.

Default Notice: has the meaning given to such term in Section 1.2(d) hereof.

Default Purchase Right: has the meaning given to such term in Section 1.2(d)
hereof.

Default Securities: has the meaning given to such term in Section 1.2(d) hereof.

Defaulting Backstop Party: has the meaning given to such term in Section 1.2(d)
hereof.

Defense Article: has the meaning given to such term in Section 3.13(c) hereof.

 

-53-



--------------------------------------------------------------------------------

Deposit Account: has the meaning given to such term in Section 1.2(c) hereof.

Deposit Deadline: has the meaning given to such term in Section 1.2(c) hereof.

DIP Credit Agreement: means the Senior Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of May 19, 2020, by and among
Ultra Resources, as Borrower, UP Energy, as Parent Guarantor, the lenders party
thereto, and Wilmington Trust, National Association, as Administrative Agent and
Collateral Agent.

Disclosure Statement Order: has the meaning given to such term in Section 7.1(d)
hereof.

Drop-Dead Date: has the meaning given to such term in Section 8(b)(vii) hereof.

EAR: has the meaning given to such term in Section 3.13(c) hereof.

e-mail: has the meaning given to such term in Section 12 hereof.

Encumbrance: means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, mortgage, right of
first refusal or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income or exercise of any other attribute of
ownership.

Environmental Laws: means all applicable Laws and Orders relating to pollution
or the regulation and protection of human or animal health and safety (solely
with respect to exposure to Hazardous Materials), the environment or natural
resources, including the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.); the Hazardous
Materials Transportation Uniform Safety Act, as amended (49 U.S.C. § 5101 et
seq.); the Resource Conservation and Recovery Act, as amended (42 U.S.C. § 6901
et seq.); the Toxic Substances Control Act, as amended (15 U.S.C. § 2601 et
seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et seq.); the Clean Water
Act, as amended (33 U.S.C. § 1251 et seq.); the Occupational Safety and Health
Act, as amended (29 U.S.C. § 651 et seq.) (solely with respect to exposure to
Hazardous Materials); the Atomic Energy Act, as amended (42 U.S.C. §§ 2011 et
seq., 2022 et seq., 2296 et seq.); any transfer of ownership notification or
approval statutes requiring any assessment, investigation or remediation of any
Releases of Hazardous Materials into the environment; and all counterparts or
equivalents adopted, enacted, ordered, promulgated, or otherwise approved by any
Governmental Body.

Equity Interests: means, with respect to any Person, the shares (or any class
thereof) of capital stock (including common stock and preferred stock), limited
liability company interests, partnership interests and any other equity,
ownership, or profits interests of such Person, and options, warrants, rights,
stock appreciation rights, phantom units, incentives, commitments, calls,
redemption rights, repurchase rights or other securities or agreements to
acquire or subscribe for, or which are convertible into, or exercisable or
exchangeable for, the shares (or any class thereof) of capital stock (including
common stock and preferred stock), limited liability company interests,
partnership interests and any other equity, ownership, or profits interests of
such Person (in each case whether or not arising under or in connection with any
employment agreement).

 

-54-



--------------------------------------------------------------------------------

ERISA: means the Employee Retirement Income Security Act of 1974, as amended.

ERISA Affiliate(s): means any entity which is a member of any Debtor’s
controlled group, treated as a single employer, or under common control with any
Debtor, within the meaning of Section 414 of the Code or ERISA.

Event: has the meaning given to such term in Section 14.2 hereof.

Execution Date: has the meaning given to such term in the preamble hereof.

Exit RBL Commitment Letter: means that certain Commitment Letter, dated as of
May 14, 2020, by and among the Commitment Parties (as defined therein) and the
Debtors, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof.

Exit RBL Facility Documents: has the meaning given to such term in Section 5.2
hereof.

Exit Term Loan Cap Amount: means, with respect to any Specified Backstop Party,
the amount set forth opposite the name of such Specified Backstop Party under
the heading “Exit Term Loan Cap Amount” on Schedule 3 hereto.

Exit Term Loan Documents: has the meaning given to such term in Section 7.1(i)
hereof.

Exit Term Loan Election: has the meaning given to such term in Section 1.4
hereof.

Exit Term Loans: means secured second lien term loans to be incurred by Ultra
Resources on the Effective Date if an Exit Term Loan Election is made, which
loans shall be in an original aggregate principal amount not to exceed
$5.0 million (excluding any yield, including any original issue discount or any
commitment premium) and shall have the terms and conditions set forth on
Exhibit B hereto and shall otherwise be in form and substance consistent with
the Plan and reasonably acceptable to the Requisite Backstop Parties.

Exit Warrants: means warrants to purchase shares of New Common Stock that are
issued by UP Energy in connection with any Exit Term Loans, as described on
Exhibit B hereto.

Final Order: means, as applicable, an Order of the Bankruptcy Court or other
court of competent jurisdiction with respect to the relevant subject matter that
has not been reversed, stayed, modified, or amended and is in full force and
effect, and as to which the time to appeal or seek certiorari has expired and no
appeal or petition for certiorari has been timely taken, or as to which any
appeal that has been taken or any petition for certiorari that has been or

 

-55-



--------------------------------------------------------------------------------

may be filed has been resolved by the highest court to which the Order could be
appealed or from which certiorari could be sought or the new trial, reargument,
or rehearing shall have been denied, resulted in no modification of such Order,
or has otherwise been dismissed with prejudice.

Financial Statements: has the meaning given to such term in Section 3.16 hereof.

Fundamental Representations: means the representations and warranties of the
Debtors set forth in Sections 3.1, 3.2, 3.3(a), 3.6, 3.6, 3.7 and 3.27 hereof.

Funding Default: has the meaning given to such term in Section 1.2(d) hereof.

GAAP: means generally accepted accounting principles in the United States, as in
effect from time to time, consistently applied.

Good and Defensible Title: means

(a) with respect to those Oil and Gas Properties of a Debtor described on the
Reserve Report, title that is deducible of record or title obtained by
forced-pooling or non-consent elections, in each case, made or delivered
pursuant to joint operating agreements, pooling agreements or unitization
agreements that is reasonably likely to be successfully defended if challenged,
and that, as of the Execution Date:

(i) entitles the applicable Debtor to receive not less than the net revenue
interest set forth in the Reserve Report in all Hydrocarbons produced from such
Oil and Gas Properties; and

(ii) obligates the applicable Debtor to bear not more than the working interest
set forth in the most recently delivered Reserve Report for such Oil and Gas
Properties except to the extent any increase is offset by a corresponding
proportionate increase in such Debtor’s net revenue interest in such property or
the revenues therefrom; or

(b) is free and clear of all liens, charges, obligations, defects and
Encumbrances, except for Permitted Liens (as defined in the DIP Credit
Agreement).

Governmental Authorization: means any authorization, approval, consent, license,
registration, lease, ruling, permit, tariff, certification, Order, privilege,
franchise, membership, entitlement, exemption, filing or registration by, with,
or issued by, any Governmental Body.

Governmental Body: means any federal, national, foreign, state, provincial,
local, county, municipal or other government, any governmental, regulatory or
administrative authority, agency, department, bureau, board, commission or
official or any quasi-governmental or other body exercising any regulatory,
taxing, importing or other governmental or quasi-governmental authority, or any
court, tribunal, judicial or arbitral body.

 

-56-



--------------------------------------------------------------------------------

Hazardous Materials: means hazardous or toxic substances or wastes, solid
wastes, petroleum or any fraction thereof, petroleum products or wastes,
asbestos, asbestos-containing material, radioactive materials or wastes, medical
wastes, any other dangerous or deleterious wastes, pollutants or contaminants
regulated under any Environmental Law; provided, however, that produced water
(in and of itself) shall not be considered a Hazardous Material.

HSR Act: means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the related regulations.

Hydrocarbons: means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

Imbalance(s): means any over-production, under-production, over-delivery,
under-delivery or similar imbalance of Hydrocarbons produced from or allocated
to the Oil and Gas Properties, regardless of whether such over-production,
under-production, over-delivery, under-delivery or similar imbalance arises at
the wellhead, pipeline, gathering system, transportation system, processing
plant or other location.

Indemnified Party: has the meaning given to such term in Section 9(a) hereof.

Insurance Policies: has the meaning given to such term in Section 3.21 hereof.

Investor Questionnaire: has the meaning given to such term in the Rights
Offering Procedures.

IP Rights: has the meaning given to such term in Section 3.9(a) hereof.

IRS: means the Internal Revenue Service and any Governmental Body succeeding to
the functions thereof.

IT Systems: has the meaning given to such term in Section 3.9(b) hereof.

ITAR: has the meaning given to such term in Section 3.13(c) hereof.

Knowledge of the Debtors: means the collective knowledge, after reasonable and
due inquiry, of the executive officers of any of the Debtors or any other
officers of any of the Debtors with responsibility for the applicable subject
matter. A reference to the word “knowledge” (whether or not capitalized) or
words of a similar nature with respect to the Debtors means the Knowledge of the
Debtors as defined in this definition.

Law: means any federal, national, transnational, domestic, foreign, state,
local, provincial, county, municipal or similar statute, law, common law,
legally enforceable policy or guideline, ordinance, regulation, code, Order,
injunction, rule, regulation, constitution, convention, treaty, requirement, or
judgment or other similar requirement enacted, adopted, promulgated, issued,
enforced, applied or entered by any Governmental Body, as amended unless
expressly specified otherwise.

 

-57-



--------------------------------------------------------------------------------

Leases: means all of the Debtors’ collective rights, titles and interests in
oil, gas, oil and gas or mineral leases, or other liquid or gaseous hydrocarbon
leases, subleases and other leasehold estates created thereby, including in each
case carried interests, rights of recoupment, options, reversionary interests,
convertible interests and rights to reassignment.

Licenses and Permits: has the meaning given to such term in Section 3.10 hereof.

Losses: has the meaning given to such term in Section 9(a) hereof.

Material Adverse Effect: means, other than the filing of the Chapter 11 Cases,
any event, change, effect, occurrence, development, circumstance, condition,
result, state of fact or change of fact, or the worsening of any of the
foregoing (each, an “Event”), that, individually or together with all other
Events, has had, or would reasonably be expected to have, a material adverse
effect on either (a) the business, operations, finances, properties, interests,
reserves, condition (financial or otherwise), assets or liabilities of the
Debtors, taken as a whole or (b) the ability of the Debtors, taken as a whole,
to perform their respective obligations under, or to consummate the Contemplated
Transactions; provided, that, for the purposes of clause (a) of this definition,
none of the following, either alone or in combination, will constitute a
Material Adverse Effect: (A) any change in the United States or foreign
economies or securities or financial markets in general (including any decline
in the price of securities generally or any market or index); (B) any change
that generally affects any industry in which any of the Debtors operate;
(C) general business or economic conditions in any of the geographical areas in
which any of the Debtors operate; (D) national or international political or
social conditions, including any change arising in connection with hostilities,
acts of war, sabotage or terrorism or military actions or any escalation or
material worsening of any such hostilities, acts of war, sabotage or terrorism
or military actions, whether commenced before or after the Execution Date and
whether or not pursuant to the declaration of a national emergency or war, or
force majeure events or “acts of God” (with respect to which force majeure or
“acts of God” shall be inclusive of the COVID-19 pandemic and resulting effects
therefrom and response thereto) and force majeure events resulting or
purportedly resulting therefrom; (E) changes in the market price or trading
volume of the claims or equity or debt securities of the Debtors (but not the
underlying facts giving rise to such changes unless such facts are otherwise
excluded pursuant to the other clauses contained in this definition); (F) any
changes in any applicable Law, or in the binding interpretation thereof; (G) any
changes to U.S. GAAP (or other relevant accounting rules), or in the
interpretation thereof; (H) any change resulting from the filing or pendency of
the Chapter 11 Cases or actions taken in connection with the Chapter 11 Cases in
compliance with the Bankruptcy Code and the Bankruptcy Rules and not in
violation of this Agreement, the RSA or any of the other Definitive Documents;
(I) any change resulting from the public announcement of the Chapter 11 Cases or
the entry into this Agreement or the consummation of the transactions
contemplated hereby; (J) any reasonably foreseeable change resulting from the
taking of any action by any of the Debtors after the Execution Date with the
prior written consent of the Backstop Parties; or (K) any effects or changes
arising from or related to the breach of this Agreement by the Backstop Parties;
provided further, that the exceptions set forth in clauses (A), (B), (C), (D),
(F) and (G) of this definition shall not be regarded as exceptions to clause
(a) of this definition to the extent any such described event has a
disproportionately adverse impact on the Debtors, taken as a whole, as compared
to other companies in the industries in which the Debtors operate.

 

-58-



--------------------------------------------------------------------------------

Material Contract: means any of the following contracts or agreements (or group
of related contracts or agreements) to which any of the Debtors is a party or by
which any of the Debtors or any of their respective assets or properties are
bound: (a) any contract or agreement that is a “material contract,” or “plans of
acquisition, reorganization, arrangement, liquidation or succession” (as each
such term is defined in Item 601(b)(2) or Item 601(b)(10) of Regulation S-K
under the Exchange Act), (b) any Swap Agreement (as defined in the Term Loan
Credit Agreement), or (c) any contract or agreement that may reasonably be
expected to result in aggregate payments by the applicable Debtor, or revenues
to the applicable Debtor, in either case greater than or equal to $12,500,000
during the current or any subsequent calendar year.

Money Laundering Laws: has the meaning given to such term in Section 3.13(b)
hereof.

New Bylaws: has the meaning given to such term in Section 7.1(k) hereof.

New Certificate of Incorporation: has the meaning given to such term in
Section 7.1(j) hereof.

New Common Stock: means Class A Voting Common Stock, par value $0.001 per share,
of UP Energy issued by UP Energy on the Effective Date.

No Recourse Party: has the meaning given to such term in Section 13.14 hereof.

Non-Defaulting Backstop Party: means (a) in the case of a Funding Default
committed by a Priority Backstop Party with respect to the deposit of its
Aggregate Purchase Price attributable to its Backstop Priority Commitment
Securities, each Priority Backstop Party that is not a Defaulting Backstop Party
and then only to the extent of such Backstop Priority Commitment Securities, and
(b) in the case of a Funding Default committed by a Backstop Party with respect
to the deposit of its Aggregate Purchase Price attributable to its Backstop Base
Commitment Securities, each Backstop Party that is not a Defaulting Backstop
Party and then only to the extent of such Backstop Base Commitment Securities.
If a Priority Backstop Party deposits some (but not all) of its Aggregate
Purchase Price in the Deposit Account by the Deposit Deadline pursuant to
Section 1.2(c) hereof, then, for purposes of determining the Non-Defaulting
Backstop Parties in connection with such Funding Default and for purposes of
applying the provisions of Section 1.2(d) hereof, the portion of such Aggregate
Purchase Price so deposited by such Priority Backstop Party shall first be
allocated to its Aggregate Purchase Price attributable to its Backstop Base
Commitment Securities and the remainder, if any, shall be allocated to its
Aggregate Purchase Price attributable to its Backstop Priority Commitment
Securities.

OFAC: has the meaning given to such term in Section 3.13(c) hereof.

Oil and Gas Properties: means all of the Debtors’ collective right, title,
interest and estate in and to Leases, Wells, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including in each case any reserved or residual interests of whatever
nature and including any interests acquired pursuant to unit agreements, pooling
agreements and declarations of pooled units.

 

-59-



--------------------------------------------------------------------------------

Order: means any order, writ, judgment, injunction, decree, rule, ruling,
directive, stipulation, determination or award made, issued or entered by the
Bankruptcy Court or any other Governmental Body, whether preliminary,
interlocutory or final.

Ordinary Course of Business: means the ordinary and usual course of normal
day-to-day operations of the Debtors, consistent with past practices of the
Debtors, including as to timing and amount, and in compliance with all
applicable Laws.

Organizational Documents: means, with respect to any Person other than a natural
person, the documents by which such Person was organized or formed (such as a
certificate of incorporation, certificate of formation, certificate of limited
partnership or articles of organization, and including, without limitation, any
certificates of designation for preferred stock or other forms of preferred
equity) or which relate to the internal governance of such Person (such as
by-laws, a partnership agreement or an operating, limited liability company or
members agreement).

Owner: has the meaning given to such term in Section 14.2 hereof.

Permitted Encumbrances: means (a) Encumbrances for utilities and current Taxes
(i) not yet due and payable, (ii) that are due but the nonpayment of which is
permitted or required as a result of the commencement of the Chapter 11 Cases or
(iii) that are being contested in good faith by appropriate action and for which
adequate reserves have been maintained on the books and records of the Debtors
in accordance with GAAP, (b) easements, rights of way, restrictive covenants,
encroachments and similar non-monetary encumbrances or non-monetary impediments
against any of the assets of the Debtors which do not, individually or in the
aggregate, adversely affect the operation of the business of the Debtors
thereon, (c) applicable zoning Laws, building codes, land use restrictions and
other similar restrictions imposed by Law (but not restrictions arising from a
violation of any such Laws) which are not violated by the current use of the
assets and properties of the Debtors, (d) materialmans’, mechanics’, artisans’,
shippers’, warehousemans’ or other similar common law or statutory liens
incurred in the Ordinary Course of Business for sums not yet due and payable or
that are due but may not be paid as a result of the commencement of the Chapter
11 Cases and do not result from a breach, default or violation by a Debtor of
any Contract or Law, and (e) any obligations, liabilities or duties created by
this Agreement or any of the Definitive Documents.

Person: means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
Governmental Body.

Petition Date: has the meaning given to such term in the recitals hereof.

Plan: has the meaning given to such term in the recitals hereof.

Plan Supplement: means the compilation of documents and forms and/or term sheets
of documents, schedules, and exhibits to the Plan that will be filed by the
Debtors with the Bankruptcy Court, each of which shall be consistent in all
material respects with the RSA (to the extent applicable) and shall otherwise be
in form and substance reasonably acceptable to the Requisite Backstop Parties.

 

-60-



--------------------------------------------------------------------------------

Priority Backstop Commitment Percentage: means, with respect to any Priority
Backstop Party, the percentage set forth opposite the name of such Priority
Backstop Party under the heading “Priority Backstop Commitment Percentage” on
Schedule 2 hereto, as such percentage may be modified from time to time in
accordance with the terms hereof; and “Priority Backstop Commitment Percentages”
means the Priority Backstop Commitment Percentages of all of the Priority
Backstop Parties collectively.

Priority Backstop Parties: means the Backstop Parties listed on Schedule 2
attached hereto.

Priority Rights Offering Amount: has the meaning given to such term in the
recitals hereof.

Priority Rights Offering Securities: has the meaning given to such term in the
recitals hereof.

Pro Rata Shares: means the amount calculated in Item 1(b) of the subscription
form included in the Rights Offering Procedures.

Proceeding: means any action, claim, complaint, petition, suit, arbitration,
mediation, alternative dispute resolution procedure, hearing, audit,
examination, investigation or other proceeding by or before any Governmental
Body.

Put Option Base Premium: has the meaning given to such term in Section 1.3(a)
hereof.

Put Option Base Premium Percentage: means, with respect to any Backstop Party, a
fraction, expressed as a percentage, the numerator of which is the aggregate Per
Share Purchase Price that such Backstop Party would be required to pay for
Unsubscribed Securities pursuant to such Backstop Party’s Backstop Base
Commitment if the aggregate Per Share Purchase Price for all Unsubscribed
Securities was $42.5 million, and the denominator of which is $42.5 million; and
“Put Option Base Premium Percentages” means the Put Option Base Premium
Percentages of all of the Backstop Parties collectively.

Put Option Base Securities: has the meaning given to such term in Section 1.3(a)
hereof.

Put Option Premium: means, collectively, the Put Option Base Premium and the Put
Option Priority Premium.

Put Option Priority Premium: has the meaning given to such term in
Section 1.3(b) hereof.

Put Option Priority Securities: has the meaning given to such term in
Section 1.3(b) hereof.

Put Option Securities: means, collectively, the Put Option Base Securities and
the Put Option Priority Securities.

 

-61-



--------------------------------------------------------------------------------

Record Date: has the meaning given to such term in the Rights Offering
Procedures.

Related Party(ies): has the meaning given to such term in Section 3.20 hereof.

Related Person: means, with respect to any Person, such Person’s current and
former Affiliates, members, partners, controlling persons, subsidiaries,
officers, directors, managers, principals, employees, agents, managed funds,
advisors, attorneys, accountants, investment bankers, consultants,
representatives and other professionals, together with their respective
successors and assigns.

Release: means any spilling, leaking, migrating, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing into
the environment (including the abandonment or discarding of barrels, containers,
and other receptacles containing any Hazardous Materials).

Representatives: means, with respect to any Person, the employees, officers,
directors, managers, general partners, accountants, attorneys and other advisors
of such Person.

Requisite Backstop Parties: means, as of any time of determination,
(a) Non-Defaulting Backstop Parties as of such time that are Priority Backstop
Parties whose aggregate Priority Backstop Commitment Percentages constitute more
than 50.0% of the aggregate Priority Backstop Commitment Percentages of all
Non-Defaulting Backstop Parties as of such time that are Priority Backstop
Parties, and (b) Non-Defaulting Backstop Parties as of such time whose aggregate
Backstop Commitment Percentages constitute more than 50.0% of the aggregate
Backstop Commitment Percentages of all Non-Defaulting Backstop Parties as of
such time.

Reserve Report: means the report prepared as of March 31, 2020 by Netherland,
Sewell & Associates, Inc. with respect to the Oil and Gas Properties of the
Debtors.

Rights Offering: has the meaning given to such term in the recitals hereof.

Rights Offering Amount: has the meaning given to such term in the recitals
hereof.

Rights Offering Procedures: has the meaning given to such term in Section 1.1(a)
hereof.

Rights Offering Securities: has the meaning given to such term in the recitals
hereof.

Rights Offering Subscription Agent: has the meaning given to such term in the
Rights Offering Procedures.

RSA: has the meaning given to such term in the recitals hereof.

RSA Covenants: has the meaning given to such term in Section 5.7 hereof.

 

-62-



--------------------------------------------------------------------------------

SEC: means the United States Securities and Exchange Commission.

SEC Reports: means all forms, reports, statements, schedules, certifications and
other documents (including all exhibits, amendments and supplements thereto)
filed by UP Holdings with the SEC.

SOX: has the meaning given to such term in Section 3.22 hereof.

Specified Backstop Parties: means the Backstop Parties listed on, or referred to
in, Schedule 3 hereto.

Specified Issuances: means, collectively, (a) the issuance by UP Energy of
shares of New Common Stock to Ultra Resources and the distribution by Ultra
Resources of such shares of New Common Stock to the holders of Allowed First
Lien Term Loan Claims and Allowed Second Lien Notes Claims pursuant to the Plan,
(b) the issuance by UP Energy of Subscription Rights to Ultra Resources and the
distribution by Ultra Resources of such Subscription Rights to the Rights
Offering Participants pursuant to the Plan, (c) the issuance and sale by UP
Energy of Rights Offering Securities (including both Base Rights Offering
Securities and Priority Rights Offering Securities) to the Rights Offering
Participants (or their respective designees) upon exercise of Subscription
Rights in the Rights Offering, (d) to the extent any Exit Term Loans are made by
a Specified Backstop Party pursuant to an Exit Term Loan Election, (i) the
issuance by UP Energy of Exit Warrants to such Specified Backstop Party (or its
designee) in connection with such Exit Term Loans, and (ii) the issuance and
sale by UP Energy of shares of New Common Stock in connection with any exercise,
in accordance with the terms of the Exit Warrants, of Exit Warrants that were
issued in connection with such Exit Term Loans, (e) the issuance and sale by UP
Energy of the Backstop Base Commitment Securities to the Backstop Parties (or
their respective designees) pursuant to this Agreement, and (f) the issuance by
UP Energy of the Put Option Securities to Ultra Resources and the distribution
by Ultra Resources of such Put Option Securities to the Backstop Parties (or
their respective designees) pursuant to this Agreement.

Subscription Expiration Deadline: has the meaning given to such term in the
Rights Offering Procedures.

Subscription Funding Deadline: has the meaning given to such term in the Rights
Offering Procedures.

Subsidiary: means, with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred), are held by the Owner or one or more of its Subsidiaries.

Tax: means any and all taxes of any kind whatsoever, including all foreign,
federal, state, county, or local income, sales and use, excise, franchise, ad
valorem, value added, real and personal property, unclaimed property, gross
income, gross receipt, capital stock, production, license, estimated,
environmental, excise, business and occupation, disability,

 

-63-



--------------------------------------------------------------------------------

employment, payroll, severance, withholding or all other taxes or assessments,
fees, duties, levies, customs, tariffs, imposts, obligations and charges of the
same or similar nature of the foregoing, including all interest, additions,
surcharges, fees or penalties related thereto.

Tax Return: means a report, return, claim for refund, amended return, combined,
consolidated, unitary or similar return or other information filed or required
to be filed with a Taxing Authority with respect to Taxes, including any
schedule or attachment thereto or amendment thereof.

Taxing Authority: means the IRS and any other Governmental Body responsible for
the administration or collection of any Tax.

Tier 1 Backstop Commitment Percentage: means, with respect to any Backstop
Party, the percentage set forth opposite the name of such Backstop Party under
the heading “Tier 1 Backstop Commitment Percentage” on Schedule 1 hereto, as
such percentage may be modified from time to time in accordance with the terms
hereof; and “Tier 1 Backstop Commitment Percentages” means the Tier 1 Backstop
Commitment Percentages of all of the Backstop Parties collectively.

Tier 2 Backstop Commitment Percentage: means, with respect to any Backstop
Party, the percentage set forth opposite the name of such Backstop Party under
the heading “Tier 2 Backstop Commitment Percentage” on Schedule 1 hereto, as
such percentage may be modified from time to time in accordance with the terms
hereof; and “Tier 2 Backstop Commitment Percentages” means the Tier 2 Backstop
Commitment Percentages of all of the Backstop Parties collectively.

Ultra Resources: has the meaning given to such term in the recitals hereof.

Unallocated Securities: means, collectively, (a) any Rights Offering Securities
that holders of Allowed First Lien Term Loan Claims as of the Record Date who
are not Accredited Investors (or holders of Allowed First Lien Term Loan Claims
as of the Record Date that did not properly complete, duly execute and timely
deliver to the Rights Offering Subscription Agent an Investor Questionnaire in
accordance with the Rights Offering Procedures) could have purchased if such
holders had received Subscription Rights if they were Accredited Investors (or
had properly completed, duly executed and timely delivered to the Rights
Offering Subscription Agent an Investor Questionnaire in accordance with the
Rights Offering Procedures) and exercised such Subscription Rights in the Rights
Offering, and (b) any Rights Offering Securities that are not subscribed for and
purchased in the Rights Offering on account of any rounding down of fractional
Rights Offering Securities.

Unaudited Financial Statements: has the meaning given to such term in
Section 3.16 hereof.

Unsubscribed Securities: has the meaning given to such term in the recitals
hereof.

UP Energy: has the meaning given to such term in the preamble hereof.

 

-64-



--------------------------------------------------------------------------------

UP Holdings: has the meaning given to such term in the preamble hereof.

Wells: means all oil, gas, water, monitoring, disposal or injection wells
located on the lands covered by the Leases, whether producing, shut-in, or
temporarily or permanently abandoned.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-65-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

DEBTORS: ULTRA PETROLEUM CORP. By:  

/s/ Kason D. Kerr

Name:   Kason D. Kerr Title:   Vice President, General Counsel and Corporate
Secretary UP ENERGY CORPORATION By:  

/s/ Kason D. Kerr

Name:   Kason D. Kerr Title:   Vice President, General Counsel and Corporate
Secretary ULTRA RESOURCES, INC. By:  

/s/ Kason D. Kerr

Name:   Kason D. Kerr Title:   Vice President, General Counsel and Corporate
Secretary KEYSTONE GAS GATHERING, LLC By:  

/s/ Kason D. Kerr

Name:   Kason D. Kerr Title:   Vice President, General Counsel and Corporate
Secretary

 

[Signature Page to Backstop Purchase Agreement]



--------------------------------------------------------------------------------

ULTRA WYOMING, LLC By:  

/s/ Kason D. Kerr

Name:   Kason D. Kerr Title:   Vice President, General Counsel and Corporate
Secretary ULTRA WYOMING LGS, LLC By:  

/s/ Kason D. Kerr

Name:   Kason D. Kerr Title:   Vice President, General Counsel and Corporate
Secretary UPL PINEDALE, LLC By:  

/s/ Kason D. Kerr

Name:   Kason D. Kerr Title:   Vice President, General Counsel and Corporate
Secretary UPL THREE RIVERS HOLDINGS, LLC By:  

/s/ Kason D. Kerr

Name:   Kason D. Kerr Title:   Vice President, General Counsel and Corporate
Secretary

 

[Signature Page to Backstop Purchase Agreement]



--------------------------------------------------------------------------------

BACKSTOP PARTIES:

[Backstop Party Signature Pages are on file with the Debtors]

 

[Signature Page to Backstop Purchase Agreement]